Filed 5/27/22 P. v. Rowe CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F078149
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. VCF275617A)
                    v.

 AARON BRIAN ROWE,                                                                        OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Tulare County. Joseph A.
Kalashian, Judge.
         Sylvia W. Beckham, under appointment by the Court of Appeal, Defendant and
Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Daniel B. Bernstein and Keith P.
Sager, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
         This matter was tried as a capital case. After a seven-week trial, Aaron Brian
Rowe (appellant) was acquitted of first degree torture murder, but found guilty of second
degree murder (Pen. Code, § 187, subd. (a); count 1). Appellant was also acquitted of
assault on a child causing death but found guilty of assault with force likely to produce
great bodily injury (Pen. Code, § 245, subd. (a)(1)). The victim was appellant’s 47-day-
old daughter, Peyton. The trial court sentenced appellant to prison for a term of 15 years
to life for count 1 and imposed a three-year term for count 2, which was stayed pursuant
to Penal Code section 654.
       At trial, appellant’s defense was accident or, at most, involuntary manslaughter for
failing to seek medical attention after an accident. On appeal, appellant contends that (1)
the trial court abused its discretion in allowing medical experts to testify that Peyton’s
injuries were nonaccidental and traumatic in nature; (2) admission of evidence of
uncharged acts of domestic violence violated appellant’s rights to due process and a fair
trial; (3) the trial court erred in admitting evidence of uncharged domestic violence
against one former girlfriend, as it fell outside the five-year limit of Evidence Code
section 1109, subdivision (d)(3)1; (4) the trial court abused its discretion when it allowed
the prosecutor to impeach a defense witness with evidence of a prior inconsistent
statement; (5) the trial court erred in allowing the prosecutor to impeach another defense
witness with prior statements made to a prosecution investigator; (6) the trial court
abused its discretion when it declined to strike the entirety of testimony given by a prior
victim of domestic violence; (7) the trial court abused its discretion and violated
appellant’s constitutional rights when it allowed the prosecutor to present expert
testimony on intimate partner battering and the cycle of violence; (8) the trial court’s
instruction on the use of uncharged domestic violence evidence against appellant’s
former partners and other child reduced the prosecution’s burden of proof; (9) the trial
court erred in instructing on character evidence with CALCRIM No. 350; (10) the
convictions must be reversed due to repeated instances of prosecutorial misconduct; (11)
the trial court abused its discretion when it directed the jury to continue deliberating to

1      All further statutory references are to the Evidence Code unless otherwise stated.


                                              2.
reach a verdict; and (12) cumulative error. We find no prejudicial error and affirm the
judgment.
                               STATEMENT OF FACTS
    A. PROSECUTION’S CASE IN CHIEF
       1. Initial Response and Attempts to Save Peyton’s Life
       Late in the evening November 12, 2012, police officers and paramedics were
dispatched to a residence in response to a report of an unresponsive infant. Paramedic
Johnny Rieke arrived and found appellant performing CPR on the infant, appellant’s 47-
day-old daughter Peyton, who was lying on the floor. Rieke picked Peyton off the floor,
did not feel a pulse, and found her to be “pale, cool, with no signs of life.” Rieke began
chest compressions while transferring Peyton to an ambulance and continued chest
compressions enroute to the hospital, but Peyton showed no change. Rieke noted some
bruising on the left side of Peyton’s face. Peyton’s mother, Courtney J.,2 went along in
the ambulance.
       When Peyton arrived at the hospital, she did not have a heartbeat and was not
breathing. All life saving measures—continued CPR, an intubation tube placed into her
airway, an IV placed in her right foot to deliver medications and fluids, another IV placed
in the subcutaneous tissue on her head, and an interosseous catheter placed into the bone
on the top of her right shoulder—were unsuccessful and Peyton was pronounced dead
just after midnight.
       Peyton’s body was X-rayed and Dr. Chad Kahwaji, the emergency room attending
physician, noted acute fractures to Peyton’s humerus and femur, as well as bruising
around her eye. Dr. Kahwaji stated in his report that the fractures did not appear to be
spiral fractures but appeared consistent with blunt force trauma. Dr. Kahwaji testified


2     We identify various people by first name only to protect their privacy and/or avoid
confusion.


                                             3.
that he had never seen a situation where an IV insertion had caused any type of bone
fracture. Numerous photographs were taken of Peyton’s body both before and after the
subsequent autopsy.
      2. Police Investigation
      Police Detective Ken Smythe was assigned to investigate Peyton’s death and
spoke to appellant and Courtney at the hospital after Peyton was pronounced dead.
Appellant told Smythe that Courtney had recently returned to work after maternity leave.
On the night of Peyton’s death, Peyton was congested and having trouble taking formula
from a bottle. Courtney went to sleep between 9:00 and 9:30 p.m. and appellant stayed
up with Peyton. Appellant was able to get Peyton to take some formula and he then put
her in a mechanical swing to help her fall asleep. Once asleep, appellant transferred
Peyton to her crib in her room and he went to the living room to watch TV. According to
appellant, he checked on Peyton every five minutes to see if she was sleeping
comfortably. At some point, he noticed that she was not breathing. He woke Courtney
and called 911.
      Detective Smythe, who had been informed that Peyton had sustained fractures to
her right femur and humerus, asked appellant how those injuries could have occurred.
Appellant told Smythe that, a few days prior, appellant was carrying Peyton when he
tripped over the dog, causing him to stumble and fall to the floor while holding Peyton.
The incident had happened the first day appellant was alone with Peyton after Courtney
had returned to work. Appellant texted Courtney about the fall and asked her to come
home during her lunch break, which she did. They did not take Peyton to the doctor.
      Several days after speaking with appellant and Courtney jointly, Detective Smythe
spoke to each separately at the police station. The interviews were recorded. During this
interview, appellant told Smythe that, on the night of Peyton’s death, he had checked on
her about every 30 minutes. Appellant showed no emotion when shown Peyton’s
autopsy photos. Appellant told Smythe that an injury to Peyton’s ear must have occurred

                                            4.
during the fall. This time when describing the fall, appellant told Smythe that Peyton hit
the ground and he fell on top of her, but he did not think he had injured her.
       Courtney told Detective Smythe that the ear injury happened a couple of days
prior to the fall. Peyton’s ear had been swollen and appellant attempted to reduce the
swelling by rubbing the earlobe. Courtney told Smythe that appellant did not think the
injury required a doctor visit and that the swelling would go down on its own.
       3. Autopsy
       A full body CT scan was done prior to conducting an autopsy on Peyton. The
forensic pathologist, Dr. Burr Hartman, reviewed the scan with the radiologist and then
performed an autopsy on Peyton, who weighed about 4.49 pounds at the time.
       During his external examination of Peyton, Dr. Hartman observed bruising on her
face, head, ear, left leg, chest, eyelids, and puncture marks on her shoulder and arms. Dr.
Hartman opined that the bruising on her eyelids and the puncture marks likely occurred
during the resuscitation efforts, but he did not consider the rest of the amount of bruising
normal for a 47-day-old infant.
       Dr. Hartman also found a “freely mobile” fracture on Peyton’s right humerus and
femur. There was bleeding around the femur fracture, which would indicate that it
occurred when Peyton’s heart was still beating. Dr. Hartman observed fracture callouses
on Peyton’s left femur, left humerus, and left posterior ribs, which form after a bone has
been fractured and is healing. Dr. Hartman opined that the rib fractures were about two
weeks old and are “not seen with resuscitation” but with “child abuse.”
       Dr. Hartman observed “quite a bit of bleeding” in Peyton’s brain, likely caused by
a trauma. Peyton’s brain and eyes were removed and sent to Stanford Medical Center for
further examination.
       Dr. Hartman took bone samples, decalcified them, and examined them
microscopically. The bones appeared to be normal, and Dr. Hartman did not observe any
bone abnormalities that one would see in brittle bone disease, also known as osteogenesis

                                             5.
imperfecta (OI). The radiologist did not observe any evidence of brittle bone disease
either, which is a “characteristic X-ray finding.”
       Dr. Hartman found no evidence of an infectious disease in Peyton, and her liver,
kidneys, adrenal glands, lungs and spleen appeared normal. Her heart was slightly
enlarged, likely because she was born with a hole between the left and right ventricles.
The hole had closed by the time of the autopsy.
       Dr. Hartman opined that none of Peyton’s injuries were caused by Turner
Syndrome,3 but that her cause of death was cardiac arrest due to blunt force trauma. Dr.
Hartman ruled out the possibility that Peyton’s injuries were caused by a simple fall,
based on the multiple injury sites and the different ages of the injuries.
       4. Brain and Eye Experts
       Peyton’s brain was subsequently examined by Dr. Otto Hannes Vogel, a Stanford
neuropathologist. Dr. Vogel conducted numerous tests on Peyton’s brain and opined that
the injuries were highly suggestive of non-accidental head trauma and did not occur from
a simple fall. Peyton’s eyes were examined by Stanford ophthalmologist Dr. Peter
Egbert, who opined that only a “fairly severe accident” could have caused the damage he
observed to Peyton’s eyes.
       5. Pediatrician
       Dr. Catherine McNinch, Peyton’s pediatrician since birth, testified that Peyton was
born full term, weighing five pounds, 11 ounces, and her vital signs were normal. Due to
an increase in tissue around Peyton’s neck and some puffiness to her feet, Dr. McNinch
suspected Peyton had Turner Syndrome and ordered a chromosome study. The testing
revealed that Peyton did suffer from Turner Syndrome, but no other chromosomal
abnormalities were detected. Peyton was discharged from the hospital the day after her
birth and Dr. McNinch did not order any special care or medication for her.

3      Turner Syndrome is a genetic disorder affecting girls and women.


                                              6.
      Peyton was readmitted to the hospital three days after birth with jaundice. While
at the hospital, a heart murmur was detected. However, her discharge summary reported
her heart to be structurally normal. The findings required follow up but were not
considered dangerous. No special care or medication was ordered when Peyton was
discharged.
      At Peyton’s follow-up visit a few days later, Dr. McNinch noted some mild
jaundice, but did not hear a heart murmur, and respiration was normal. At the time,
Peyton weighed five pounds, 11 ounces. Five days later, Dr. McNinch again saw Peyton.
This time, mother and father reported that Peyton was suffering from nasal congestion
and was not feeding well. Dr. McNinch did not observe any nasal congestion, only a
small amount of inflammatory tissue at the base of the umbilical cord. Peyton weighed
five pounds, 10 ounces.
      At a well-baby visit 10 days later, Peyton weighed five pounds, 14 ounces, and Dr.
McNinch was concerned that Peyton was not gaining enough weight but had no other
concerns. The Turner Syndrome diagnosis had nothing to do with inadequate weight
gain. At a follow-up exam a week later, Peyton weighed six pounds, two ounces, and Dr.
McNinch noted nothing unusual during the exam.
      6. Geneticist
      Dr. Natalie Hauser a medical geneticist, conducted a physical exam on Peyton
when she was a month old and did not see any signs of abuse. Dr. Hauser, conducted a
chromosome analysis on Peyton and confirmed that she suffered from Turner Syndrome,
which meant that the child was missing one X chromosome. As a result, almost all
children with Turner Syndrome are unable to reproduce. Dr. Hauser testified that Turner
Syndrome is a “mild” condition and may go unnoticed for years if a child does not show
outward signs. One of the medical forms mother and father completed indicated that
Peyton did not suffer from “easy bruising.” Dr. Hauser did not believe the bruising on
Peyton’s ear at the time of her death was associated with Turner Syndrome. According to

                                            7.
Dr. Hauser, infants with Turner Syndrome do not suffer from decreased bone density or
osteopenia.
         7. Child Abuse Expert
         Dr. Frederic Bruhn, a pediatrician and child abuse expert, testified that a blood test
done on Peyton when she was readmitted to the hospital ruled out the possibility of
rickets, a condition that results in the inadequate mineralization of bones. According to
Dr. Bruhn, there is no increase in metabolic bone disease in infants with Turner
Syndrome. X-rays taken shortly after Peyton’s birth showed no bone fractures; X-rays
and the CT scan taken shortly after Peyton’s death showed multiple fractures in various
stages of healing. Fractures were seen on Peyton’s right clavicle, right and left humerus,
right femur, nine right posterior ribs, and eight left posterior ribs. According to Dr.
Bruhn, posterior fractures are “highly correlated with abusive injuries in children.” Dr.
Bruhn also opined that the number of bruises on Peyton was not indicate of Turner
Syndrome and “sends red flags up,” as young infants are unable to move around or roll
over on their own and therefore have no way of bruising themselves.
         Dr. Bruhn opined that the two separate injuries to Peyton’s brain could not have
been caused by a single fall but were consistent with a severe accident or “abusive head
trauma.” Dr. Bruhn ruled out any medical condition or vitamin deficiency as the cause of
Peyton’s injuries. Instead, he opined that the injuries were consistent with “very
significant acceleration/deceleration/rotational injuries” caused by shaking. Dr. Bruhn
also found it highly significant that Peyton weighed only four pounds four ounces at
autopsy and had weighed six pounds two ounces at her last doctor’s visit two weeks
earlier, indicating that she was not taking in adequate fluid and/or calories prior to her
death.
         8. Domestic Violence Expert
         Caity Meader, employed as the executive director of Tulare County Family
Services, a nonprofit organization serving crime victims, testified as a domestic violence

                                               8.
expert. Meader testified to the various stages of the cycle of violence: (1) the abuser
becomes overly sensitive and jealous and starts fights with the victim and the victim
attempts to placate the abuser; (2) an acute or crisis incident takes place in which the
victim may attempt to fight back; and (3) the abuser apologizes and promises the
behavior will not occur again. The victim typically responds well, and the cycle repeats
itself. According to Meader, relationships with domestic violence tend to be intense and
involve “fast coupling,” meaning the couple is usually engaged, married, or expecting a
child within six months of starting a relationship, making it easier for the abuser to exert
power and control and making it harder for the victim to leave the relationship.
       9. Prior Incidents of Domestic Violence
          a. Kayla P.
       Kayla P. met and began dating appellant when she was 16 years old; appellant was
19 years old at the time. Four months into the relationship, appellant became
“aggressive,” “angrier,” and “easily set off,” directing his anger towards Kayla. Six
months into their relationship, Kayla discovered she was pregnant, and appellant told her
abortion was not an option.
       Appellant became jealous if Kayla talked to other men and, at some point, became
abusive. The first time, while in appellant’s bedroom, appellant became angry over a
partially deleted text message conversation on Kayla’s cell phone. Appellant yelled at
Kayla, prevented her from leaving the room and backhanded her across the face.
Appellant told Kayla it was her fault for making him angry.
       When Kayla was six months pregnant, she moved back in with her parents, but
visited appellant from time to time. During one visit, appellant was reading through
Kayla’s text messages and accused her of being a “whore.” Kayla tried to leave the room
they were in, but appellant grabbed Kayla’s arms and shoulder and began shaking her.
When he let go, Kayla slapped him on the mouth, causing his lip to bleed. Appellant then
threw Kayla on a bed and punched her in the face with a closed fist, causing her lip to

                                             9.
swell. Appellant began to cry and questioned why Kayla had hit him. She felt it was her
fault. Kayla later told her mother only that she had hit appellant. She did not want the
police involved because appellant was the father of her child.
       Kayla gave birth to a daughter, Madison, in August of 2009 with appellant present.
When Kayla offered appellant advice on changing Madison’s diaper, he became angry
and “stormed out of the hospital room.” When Madison was three months old, Kayla and
Madison moved in with appellant. However, appellant was “[s]hort tempered” and lost
his patience anytime Madison cried for more than a minute. Appellant would handle
Madison “roughly,” “bounce her heavy,” and “throw her against his shoulder and pat her
really hard” when she was colicky. Appellant was not able to control his temper and
became angry anytime Kayla gave him advice. Appellant would get angry when Kayla
tried to comfort Madison and would tell Kayla to “tell her to shut up. Tell her to shut the
fuck up. Why won’t she shut up? Let her cry, then.”
       Kayla saw appellant shake Madison on a handful of occasions, and he would not
listen to Kayla when she asked him to stop. On one occasion when Madison was a few
months old, Kayla and appellant were arguing when appellant pinned Kayla to the ground
and kept shoving her down when she tried to get up. When she complained that she
could not breathe, appellant told her she was being “dramatic.” At one point, she was
able to get away and ran outside, but appellant followed her and pinned her to the side of
the fence. Appellant did not let go until his father came outside.
       Kayla moved out of the house when Madison was about five months old but
returned when she was about a year old. When Madison got older, appellant would
“spank her really hard,” and continued to handle her “roughly” when she would become
upset or cry. On one occasion, Kayla and appellant were in another argument and Kayla
took Madison to a friend’s house across the street. Appellant chased after Kayla and
when he got to the house, threatened Kayla and tried to pry Madison from Kayla’s lap,



                                            10.
smacking her across the fact and telling her he would “fucking break … every single one
of your fucking fingers.” Soon after, Kayla and appellant ended their relationship.
       Kayla and appellant went to court to establish a custody agreement. At some
point, the agreement allowed supervised visits only for appellant. Appellant was
scheduled to have a visit with Madison two days after Peyton died. Kayla was reluctant
to have Madison visit appellant and his family that day because of Peyton’s death. But
appellant texted Kayla, saying it was “not going to be a big bawlfest or anything and
[Madison] will be fine.”
          b. S.G.
       S.G. lived across the street from appellant and dated him, on and off, for six to 10
months. Prior to dating appellant, S.G. once observed appellant push and hold Kayla up
against a fence during an argument. On one occasion when S.G. and appellant were in
S.G.’s bedroom, appellant placed his hand over S.G.’s mouth and nose and asked whether
she could still breathe. When she said she could, he tried choking her again. This time
she said she could not breathe, and he stopped.
       On cross-examination, S.G. testified that she believed appellant treated Madison
well and “did his best” as a father. Appellant sometimes brought Madison with him over
to S.G.’s house. On redirect, S.G. testified that, when Madison cried, appellant would get
frustrated and yell at her to “[s]hut up, ” and then hand Madison to S.G.’s mother.
          c. Victoria and Richard G.
       Victoria is S.G.’s sister and also lived across the street from appellant. On one
occasion, Victoria was sleeping in her room, while appellant, Kayla and Victoria’s
younger brother Richard were hanging out in the living room. Victoria woke when she
heard a scream and a “loud smack.” Richard came into Victoria’s room holding
Madison, who was a couple of months old. Victoria went into the living room and told
appellant to leave. He did but returned 30 minutes later. Appellant and Kayla continued



                                            11.
arguing and appellant tried to get Kayla to leave, but she stayed for a couple of hours
until she was able to stop crying and calm down.
       Victoria noticed bruises on S.G.’s arms while she was dating appellant. When
Victoria asked her about them, S.G. shrugged them off and said it was nothing.
       Richard observed appellant and Kayla get into a “screaming match” in Richard’s
living room. Appellant then smacked Kayla in the face. Madison was either seated next
to Kayla on the couch or was in her lap. Either Richard or his sister then took Madison
from the living room.
          d. Devyn H.
       Devyn H. dated appellant for a little over a year, beginning in 2011. Appellant
eventually moved in with Devyn and her mother, Dorothy. Devyn was pregnant at the
time, but appellant was not the father. Devyn gave birth to a son, D.M., in May 2011.
       At one point, Devyn asked appellant to move out. She then went out with her
sister and, when she returned home a couple of hours later, she assumed appellant was no
longer there. However, when she went into her bedroom, shut the door, and turned on the
light, appellant was sitting on the bed, holding an alcoholic beverage, and his daughter
Madison was sleeping on the bed. Appellant became enraged, threw his cell phone at
Devyn’s face, yelled at her, ripped her shirt, and began slapping her face and head.
Madison woke up and began to cry. Appellant told Madison to turn around, lie down,
and go back to sleep. When she did not, appellant grabbed Madison by the arm and leg
and forcefully placed her face down and continued to yell at her.
       At some point during the argument, Devyn was knocked out and lost
consciousness and, when she came to, appellant was picking her up by the hair. Devyn
suffered a split eyebrow and had “hand marks” from being choked. Devyn’s mother
called 911 and appellant left. Hours later, Devyn went to the police station and filed a
report and requested a restraining order.



                                            12.
       A few weeks after the incident, Devyn was a passenger in appellant’s car when it
was stopped by police. There was a restraining order in place and appellant was arrested.
Devyn testified that she had two black eyes at the time but acknowledged this was not
noted in the police report. According to Devyn, she chased away a defense investigator
with an AR-15 when he repeatedly showed up at her house after she had told him she did
not want to speak with him. Her dog also chased after the investigator.
          e. Dorothy H.
       Devyn’s mother, Dorothy, testified that appellant lived with her and Devyn for
about six months when Devyn’s son D.M. was about three months old. One night,
Dorothy heard D.M. crying and went into Devyn and appellant’s bedroom and saw that
D.M. had a blanket completely covering his face and head. Appellant told Dorothy that
he put the blanket there because he had done so with his own daughter to put her to sleep.
Dorothy took D.M. into her own bedroom.
       About two or three nights later, Dorothy heard what sounded like someone hitting
the wall in Devyn and appellant’s bedroom. Dorothy entered the room and saw appellant
pinning Devyn against the wall “pretty hard.” Dorothy told appellant to let her go and
Devyn ran out of the room. Appellant followed Devyn and told her to get back into the
room. Following a back and forth, in which Dorothy insisted that Devyn was not going
to return to the room and appellant insisted that she would, Dorothy told appellant to
leave, or she would call the police. Officers arrived and told appellant to leave.
       On one occasion, appellant brought Madison over to the house and Dorothy
observed appellant give Madison “a really hard spanking,” holding Madison’s hands with
one of his hands and using the other hand to spank her hard enough to lift her feet off the
floor. When Madison cried, appellant told her to be quiet and that she would have to sit
on the couch for three hours. When Dorothy protested, appellant told her Madison was
his child and he could do what he pleased. Appellant eventually left and Dorothy called
Kayla and told her to pick up her daughter.

                                              13.
          f. Melinda W.
       Melinda dated appellant for about two years while both were in high school. On
one occasion, while the two were in appellant’s bedroom, they got into an argument and
appellant would not allow Melinda to leave the room. Appellant slapped Melinda across
the face, threw her on the bed, and choked her. Appellant let go just before Melinda felt
like she was about to pass out. Appellant then sat on the bed and cried and apologized.
Melinda told appellant it was partially her fault for arguing with him. On another
occasion, the two were arguing and appellant punched a hole in the wall next to Melinda.
          g. Aubrey H.
       Aubrey H. dated appellant for six months in 2007 and 2008. On one occasion,
appellant came to her house to give her a ride to school. He was angry when he arrived
and the two began arguing. Appellant hit Aubrey on the head with a bag containing some
items. When Aubrey grabbed her head and began to cry, appellant grabbed Aubrey by
the throat and pushed her against the wall. Aubrey could not breathe. Eventually
appellant let go. Aubrey never told her parents or sibling about the incident.
       10. Courtney J., Peyton’s Mother
       Courtney and appellant met in February 2011.4 The two were together for a few
months before breaking up. A few months later, they were back together, and appellant
moved into Courtney’s duplex. After appellant moved in, they got a pit bull.
       Courtney worked full time while appellant worked through a temp agency once or
twice but spent the majority of his time sleeping and playing video games. Appellant left



4      At trial, Courtney described appellant as her “ex-husband.” Courtney was
originally charged with child abuse (Pen. Code, § 273a, subd. (a)), with the special
allegation of willfully permitting a child to suffer great bodily injury or death (Pen. Code,
§ 12022.95). Prior to trial, Courtney agreed to plead guilty to failing to protect Peyton
and agreed to testify against appellant in exchange for release from jail. Sentencing for
Courtney was postponed until after appellant’s trial.


                                             14.
almost every night, taking Courtney’s car and saying he was “out fishing,” although he
never brought home any fish.
       Appellant’s daughter, Madison, was about one or two years old at the time and,
before appellant’s visits with Madison were required to be supervised, Madison came
over to the house one or two days a week. At some point, appellant was required to
attend anger management classes due to charges of domestic violence against a former
girlfriend. This did not concern Courtney, who believed it was just part of the “court
process.”
       Courtney’s family did not like appellant and, as a result, Courtney saw less of
them. After an initial miscarriage, Courtney became pregnant with Peyton and carried
the baby to full term.
       Courtney described appellant as controlling, keeping her from her own family and
friends. Appellant did not like the way Courtney dressed, questioning who she dressed
up for. On one occasion, Courtney went with appellant to a bar and then to one of
appellant’s cousin’s house with appellant’s father and girlfriend. When Courtney was
ready to leave, she went out to the car and put the keys in the ignition. Appellant came to
the driver’s door, opened it, took the keys from Courtney, hit her and yelled at her until
someone came outside and pulled appellant away.
       During their relationship, appellant would take Courtney’s cell phone and keys so
she could not leave the apartment. He held her down and put his hand over her mouth, so
the neighbors could not hear her. During one argument, appellant punched a hole in the
bedroom door after Courtney locked herself inside. Courtney did not tell her family
about appellant’s behavior.
       Following Peyton’s birth, Courtney and appellant took turns caring for her during
the day and night. Appellant usually fed and bathed Peyton and changed her diaper.
When Courtney was not working, she and appellant both cared for Peyton at night; when
Courtney was working, appellant would be up with Peyton at night. Courtney was not

                                            15.
concerned about Peyton’s Turner Syndrome diagnosis and Peyton was not a “sickly”
child but was “fussy”.
        The day Courtney returned to work after maternity leave, she got up and left for
work at about 5:30 or 6:00 a.m. Before she left, Courtney told appellant to tell her when
Peyton was awake and let her know how much she was eating. Appellant later sent
Courtney a text that the dog, “made him fall with Peyton” but that Peyton was fine, only
“cried a little” and she “has a couple of little bruises on her cheek and chin.” Courtney
was in a meeting at the time but went home for lunch. While Peyton had a few bruises on
the left side of her cheek and chin, she seemed fine.
       Several days later, Courtney returned home from work and that evening went to
bed around 9:30 p.m. Appellant was in the kitchen feeding Peyton, who had a lot of
phlegm and was being “fussy.” Appellant woke Courtney at 11:00 p.m. and told her they
needed to call 911 because Peyton was not breathing. Courtney went into Peyton’s room,
where she found the child on the floor lying on her back. After the 911 operators
instructed him to do so, appellant began performing CPR on Peyton. An ambulance
arrived and Courtney accompanied Peyton to the hospital. At the hospital, appellant told
Courtney he had checked on Peyton once and she was fine; the next time he checked, she
was pale and not breathing.
       Courtney and appellant got home from the hospital around 2:00 or 3:00 a.m. and
Courtney informed her family, via text message, of Peyton’s death. The following night,
Courtney woke to find appellant gone. She texted him and asked that he return home, but
he did not come home until later that morning, saying he had been at the dog park with
the dog. Courtney discovered that he had actually been out partying with friends.
       Later Courtney and appellant got into an argument because appellant did not want
to go with Courtney to make funeral arrangements. Appellant did not like it that
Courtney’s grandparents would be there as well. When Courtney tried to leave without



                                            16.
appellant, he pinned her down on the couch and covered her mouth when she yelled. He
eventually let go and the two went to the funeral home.
       When Courtney initially spoke to detectives, she was not honest about her
relationship with appellant, not wanting to believe that he could have hurt their child.
After their arrest, Courtney and appellant exchanged letters in which appellant insisted
that his family loved Courtney, that her family did not and was trying to control her, and
that the two of them should have another child.
       Courtney told investigators that, at one point before Peyton’s death, appellant was
holding Peyton after she had had a bath. Courtney asked to take Peyton so she could dry
her off, but appellant refused to give her the child.
       11. Courtney’s Family Members
       Courtney’s maternal grandmother testified that Courtney and appellant came to
visit her every week or two. When maternal grandmother would ask Courtney a
question, appellant would often answer for Courtney.
       Courtney’s older sister, Nicole, testified that, prior to dating appellant, Courtney
was very outgoing and well dressed. For a while, Nicole and Courtney worked together
at an insurance office. After meeting appellant, Nicole described Courtney as
increasingly less dressed up and quieter, and Courtney began spending much less time
with Nicole and Nicole’s children.
       Nicole never saw appellant hit Courtney, but she did notice finger-shaped bruises
on Courtney’s arms. When she asked about them, Courtney would say she was “just
clumsy.”
       Courtney’s paternal grandmother testified that Courtney did not dress as well and
did not seem as concerned about her appearance after she met appellant.
       12. WIC Dietician
       Later in the day after appellant supposedly fell with Peyton, appellant, Courtney
and Peyton went to the local WIC office to get food vouchers. Neither Courtney nor

                                             17.
appellant mentioned the fall to the WIC employee. Cynthia Hilton, the WIC employee
who met with appellant, Courtney and Peyton, testified that appellant and Courtney
“refused” to have Peyton weighed that day, which she usually does and records. Had
they told her of the fall, Hilton, a mandatory reporter, would have noted it.
       13. Johnny Berumen, Friend of Appellant’s
       Johnny Berumen had been appellant’s best friend since childhood. Appellant
came to Berumen’s house the night after Peyton died. The two, along with about five
other friends, talked, drank beer, and listened to music; appellant did not discuss Peyton’s
death with Berumen.
       Berumen spoke to Detective Smythe after Peyton’s death and acknowledged that
he “possibly” told Smythe that appellant had a quick temper. Berumen acknowledged
telling Smythe that he had seen appellant throw Kayla against a wall. He denied having
told Smythe that he had witnessed appellant assault Devyn or other women.
       Detective Smythe testified that Berumen told him they drank beer, watched
movies, and played pool at Berumen’s house after Peyton died. Berumen also told him
he had seen appellant “snap” at Madison and seen Kayla and appellant get physical and
that appellant was the aggressor.
   B. DEFENSE
        1. Officer Jose Esparza
       Officer Jose Esparza testified that he was present when appellant was pulled over
in 2001. At the time, there was a “confidential victim” in the vehicle, but he did not note
any apparent injuries on the victim’s face in his report. Had he seen that the victim had
two black eyes, he would have included that information in his report.




                                            18.
       2. Defense Investigator Jake Torrance
       Defense Investigator Jake Torrance testified that he attempted to contact Devyn on
two occasions. On neither occasion was he chased off her property by a person carrying
an AR-15, nor was he ever chased or bitten by her dog.
       3. Peyton’s Pediatrician
       According to Dr. McNinch, Peyton was delivered two weeks prior to her due date,
but was still considered full term. During a visit when Peyton was a week old, Dr.
McNinch noted that Peyton “does not feed well when nose is stuffy, but her nose is stuffy
late at night and in the morning.” The notes also stated that Peyton had an “[o]ccasional
cough.”
       4. Appellant’s Neighbors
       Neighbor Candido Perez testified that, when he was contacted on the night Peyton
died, he told the officer that it had been quiet and he had not heard any arguing. He did
acknowledge that he had a house full of kids, which made it difficult to hear anything
next door.
       Neighbor Kelly Moreno testified that she never heard any concerning sounds or
painful cries coming from appellant and Courtney’s apartment.
       5. District Attorney Investigator Mark Lopez
       Investigator Mark Lopez participated in a “free talk” with Courtney in which her
defense attorney and the prosecutor were also present. An audio of the interview was
played for the jury and transcripts provided. During the interview, Courtney stated that
she decided to cooperate with the prosecution after hearing the extent of Peyton’s injuries
at the preliminary hearing.
       During the interview, Courtney stated that appellant would sometimes become
frustrated while feeding Peyton and shake her, although not vigorously, to get her to eat.
He also often rubbed her ear, which might have been painful, to wake her up to feed her.



                                            19.
       6. Appellant’s Friends and Family
       Holly Bennett testified that she had known appellant since grade school. They had
a romantic relationship for a while, but when the relationship ended, they remained
friends. Holly saw appellant around his daughter Madison on a handful of occasions
when she was a baby and thought he treated her well. Holly testified that her brother,
Johnny Berumen, had a reputation for lying.
       Crystal Ward testified that she had known appellant since childhood. Ward visited
appellant and Courtney at their place when Peyton was about three or four weeks old.
Ward observed appellant treating Peyton in a tender, gentle and nurturing manner, and
appellant fed Peyton while she was there.
       Elizabeth Ormonde testified that she was friends with appellant’s parents and had
known appellant since 2002. Ormonde had observed appellant play with her own two-
year-old son and daughter when she was younger and never observed anything that
caused her to be concerned about how appellant was treating her children. Ormonde had
also observed appellant interact with his daughter Madison. He appeared to be a loving
father, and Madison was always happy and excited to see appellant.
       Samantha Vargas grew up with appellant and the two were close friends.
Appellant came by when Vargas’s son was born and showed her how to swaddle him and
support his head when she was holding him. Vargas observed appellant with Madison,
who appeared happy. After Peyton was born, appellant came over to Vargas’s home two
to three times a week, both during the day and at night. Vargas saw appellant with
Peyton on one occasion, in which appellant appeared to be a proud father, showing her
off.
       Vargas’ mother Tammi testified that appellant and her daughter were best friends,
and it was not unusual for appellant to come over to their house.
       Appellant’s cousin, Stephen Holdridge, saw appellant, Courtney and Peyton
together on one occasion in late 2012. Appellant appeared happy and introduced Peyton

                                            20.
to Holdridge’s family. Peyton was wrapped in a blanket and Holdridge only saw her
face.
        Appellant’s aunt, Teresa Avila, testified that her son was the same age as
appellant, and they attended school together. Avila saw appellant with Madison at family
gatherings. Appellant appeared to be a good father and Avila never saw appellant
mistreat Madison. Avila saw appellant with Peyton on two occasions. Appellant was
holding Peyton, feeding her and showing her off. Courtney, who was also there,
appeared nervous and did not look happy. Avila thought Peyton looked “very small” and
“very fragile” and did not appear healthy. On the two occasions Avila saw Peyton, her
eyes were closed and her eyelids red and puffy. Avila saw Peyton at the family reunion a
week before she died. She looked “frail” at the time.
        Avila’s son Eric testified that appellant seemed very excited about having Peyton
and, on the two occasions he saw Peyton, appellant appeared to be a caring father.
        Appellant’s father, Doug Rowe, testified that he and appellant were very close,
and it was not unusual for them to go fishing at night. According to Doug, appellant
seemed very happy after Peyton was born. Doug saw Peyton two or three times a week
and never saw any bruising or swelling on her arms. She slept constantly and only cried
when woken to be fed. Doug saw Peyton at the family reunion the week before she died,
and he did not notice anything concerning about her.
        Doug recalled one occasion when he was fishing with appellant and Courtney
called to say that Peyton would not eat. When they returned, Courtney handed Peyton to
appellant and said, “Here, I can’t do anything with her.” Appellant took Peyton and fed
her. Doug was also around appellant and Madison on many occasions, and he never saw
appellant mistreat Madison.
        Appellant’s mother, Tina Rowe, testified that appellant treated Madison well.
Tina saw Peyton on two occasions, when she was two weeks and four weeks old. She
thought Peyton looked “a little bit sickly.”

                                               21.
       Jerry Haley testified that he was friends with appellant’s older brother. Appellant
invited Haley over to see Peyton on one or two occasions, but Haley stayed only five or
10 minutes. Appellant told Haley that Peyton had health issues and he needed to be there
for her.
       Sammy Martinez testified that appellant was the uncle of his autistic grandson,
Sabien, who was hyperactive. Appellant would run around with the child to tire him out.
Appellant never mistreated the child.
       Appellant’s grandmother, Daisy Rowe, was around Madison for several hours at
least twice a week in 2012 when appellant came to her house for supervised visits.
Appellant treated Madison well and sometimes brought Peyton along. Daisy saw
appellant change Peyton’s diapers and never noticed any signs of abuse on her arms or
legs. The only concern was getting Peyton to eat. According to Daisy, Courtney did not
seem as interested in taking care of Peyton as appellant was.
       Daisy also saw Peyton at the family reunion a week before her death and did not
see anything concerning about her body or how appellant was treating her. Peyton’s eyes
were hardly open when Daisy saw her. Daisy described appellant as very sad after
Peyton’s death.
       Jack Armstrong testified that he had been friends with appellant for over 10 years
and called him the day after Peyton’s death. Armstrong asked if appellant wanted to grab
a beer or hang out. Appellant sounded as if he had been crying. Appellant picked up
Armstrong and they went to Berumen’s house. Appellant was not joking as he usually
did and was crying at one point. Armstrong did not talk to appellant about Peyton’s
death, but at one point, he overheard appellant say he and Courtney would try to have
another child.
       Ryan Martindale testified that he and appellant had been friends since high school.
On one occasion he and appellant were fishing at night and Courtney came to pick up



                                            22.
appellant at 11:00 or 11:30 p.m. Martindale observed appellant with Madison and
thought he was a doting father.
       Appellant’s second cousin, Jamie Percival, visited appellant, Courtney and Peyton
shortly after Peyton’s birth. Appellant appeared to be very caring, and Percival had no
concerns about Peyton’s safety.
       Appellant’s great aunt, Frances Tuggle, was present during the family reunion in
2012. Tuggle held Peyton for at least an hour at the reunion and also fed her a bottle.
Tuggle thought Peyton looked “pale” and “lethargic” and had a hard time drinking from
her bottle. Tuggle observed Peyton when her diaper was being changed. Tuggle, a
mandatory reporter, did not notice any signs of physical abuse on Peyton.
       Appellant’s second cousin, Debra Sanchez, was also at the family reunion and saw
Peyton there. Sanchez thought it was odd that Peyton was wrapped in a blanket because
it was a warm day.
       Appellant’s great aunt, Beatrice McCarty, who was at the reunion, held Peyton
“for quite a while.” McCarty thought Peyton looked lethargic and had a very weak cry.
She unwrapped Peyton from her blanket, checked her toes and fingers, and changed her
diaper. McCarty, a mandated reporter, did not observe anything concerning Peyton’s
arms or legs. Appellant appeared to be an attentive and proud father.
       Appellant’s cousin, Collin Rowe, testified that appellant came over to his house
once or twice a week and appellant was “obsessed” with Peyton. Collin never observed
appellant mistreat Peyton, and he never noticed anything concerning. Peyton was a very
quiet baby.
       Appellant’s aunt, Florence Rowe, visited Peyton at the hospital the day she was
born. Courtney and appellant stopped by her place once or twice a week after that.
During these visits, appellant usually changed Peyton’s diaper. Florence never noticed
anything concerning about Peyton although she was very quiet and appeared lethargic.



                                            23.
Appellant treated both Peyton and Madison very well, and he appeared to be a wonderful
father. She had no concerns that Peyton was being abused.
      Appellant’s cousin, Kendahl Rowe, testified that she saw Peyton once or twice a
week. Kendahl observed appellant change Peyton’s diaper, and she never noticed any
bruising or marks on her body. She also never saw appellant mistreat or become
impatient with Madison during appellant’s supervised visits, which she was present for.
      Kendahl testified that she was friends with Kayla until Kayla began acting
differently. On one occasion, Kayla became upset with appellant after he wanted to
check on Madison while she was sleeping. An argument ensued, and Kayla threw herself
against a fence in the backyard and began yelling.
      Devyn’s cousin, Heather Creech, testified that she had known appellant since
elementary school. According to Creech, Devyn told her that she wanted to end her
relationship with appellant, but did not know how to tell him, so she falsely accused him
of pushing her and shaking her baby.
      Melinda Jones dated appellant for five or six months in 2008 and observed him
interact with her nephew, Sabian. Jones thought appellant treated Sabian very well. At
some point during their relationship, appellant became jealous of another man who was
interested in Jones and, on one occasion, began looking through Jones’ cell phone. Jones
broke up with appellant after he began cheating on her with Kayla.
      Nicole Ashford testified that Courtney texted her after Peyton was born to say that
Peyton did not seem to like her breastmilk, as she was having trouble latching, feeding
only briefly and crying. A switch to bottle feeding did not seem to help.
      7. Appellant’s Teacher
      One of appellant’s high school teachers, David Mayhew, testified that, while
appellant was in high school in 2006, appellant helped a fellow student who was having a
seizure in class. Appellant moved the surrounding desks away from the student, placed
something underneath her head, and comforted her.

                                           24.
       8. Turner Syndrome Expert
       Dr. Karen Klein, a pediatric endocrinologist, testified as an expert in Turner’s
Syndrome. Dr. Klein testified that Peyton’s blood test revealed a karyotype of “45, X.,”
meaning that Peyton was missing one of her X chromosomes, considered to be the “most
severe” form of Turner Syndrome. Common complications associated with Turner
Syndrome include short stature, webbing of the neck, a shield chest, widely placed
nipples, and severe heart disease. Lymphedema of the hands, feet, and sometimes the
ears occurs. Those with Turner Syndrome can also suffer from kidney problems, thyroid
problems, lack of ovarian function, hearing loss, and a high arched pallet. If a baby is
born with “enough” lymphedema, Dr. Klein instructs families to massage the baby’s
hands and feet to reduce swelling. According to Dr. Klein, half of girls with Turner
Syndrome are born with life-threatening cardiac disease and require immediate medical
attention.
       Dr. Klein testified that the fact that Peyton’s cardiologist wanted to see her back in
three weeks after birth indicated that the doctor wanted to ensure that the hole in Peyton’s
heart was closing. Many babies who die during infancy die due to heart disease in Turner
Syndrome. There is also a higher rate of sudden infant death with Turner Syndrome
unrelated to heart disease.
       Dr. Klein testified that children with Turner Syndrome have difficulty with
feeding because they generally have a high arched pallet and a smaller chin. Dr. Klein
opined that Peyton’s recorded weight loss indicated she was failing to thrive, and an
infant who is failing to thrive may have vitamin and mineral deficiencies that could affect
bone health. Dr. Klein acknowledged that injuries could also be a reason why an infant is
failing to thrive.
       9. Neuropathology Expert
       Dr. Jan Leetsma, a neuropathology expert, acknowledged that he had minimal
experience conducting autopsies or treating live patients. Dr. Leetsma disagreed with Dr.

                                            25.
Hartman’s conclusion that Peyton went into cardiac arrest within minutes of suffering
blunt force trauma because even severe brain injuries do not usually result in immediate
death.
         Dr. Leetsma opined that sawing into a bone sample was an imprecise method of
determining vitamin D or other mineralization deficiency. According to Dr. Leetsma,
infants born with vitamin D deficiency often sustain fractures during birth or in utero,
even though they may not exhibit outward signs of pain. He also testified that an infant
who is not receiving adequate nutrition could be deficient in vitamins, leading to bone
weakness; that dramatic weight loss could be the result of dehydration; and that bruises
on infants may occur after death from minor manipulation due to a shortage of clotting
factors.
         Dr. Leetsma examined the slides of Peyton’s heart taken during autopsy and found
“quite a lot of deformity in the way the fibers were distributed in the slide.” Dr. Leetsma
suspected there was a disease of the heart muscle but acknowledged that he was not a
cardiac pathologist.
         Dr. Leetsma examined photographs of Peyton’s brain but could not be certain
there was an actual injury of the corpus callosum, because handling and removing the
brain itself could cause damage. Dr. Leetsma did not believe shaking an infant could
cause injury to the corpus callosum and it was not possible to determine whether a
particular axonal injury was caused by traumatic injury or inadequate oxygen or poor
blood perfusion.
         Dr. Leetsma opined that Peyton’s subdural hematoma appeared to be recent or
acute and the best way to date it is through microscopic examination. Slides of the
surface of Peyton’s brain showed evidence of a repair reaction that had been present for a
week or more.
         Dr. Leetsma testified that a child might not immediately show signs and symptoms
when they sustain a subdural hematoma. While the leading cause of subdural hematomas

                                            26.
is trauma, it can also be caused by bleeding disorders. Dr. Leetsma did not rule out the
possibility that the alleged fall days before Peyton’s death caused the subdural hematoma.
Dr. Leetsma testified that bleeding in the optic nerve sheath is not diagnostic of trauma or
shaking but could have resulted from increased intracranial pressure.
          Dr. Leetsma noted two areas of subgaleae hemorrhaging between Peyton’s scalp
and skull. According to Dr. Leetsma, one in the right temple appeared to be a needle
puncture site where an attempt was made to reach a scalp vein to provide fluid, although
Dr. Leetsma was not sure whether the needle marks were the cause of the subgaleae
hemorrhage. Dr. Leetsma noted another impact site but testified that it could also have
been caused by handling during medical treatment. According to Dr. Leetsma, the
primary cause of Peyton’s death was the subdural hematoma, and the slide of the blood
cells in the brain tissue indicated that the blood had been there four or five days before
death.
          Dr. Leetsma testified that a fall from four feet above ground could have caused the
subdural hematoma. Dr. Leetsma did not believe that shaken baby syndrome actually
exists.
          10. Child Abuse and Bone Science Expert
          Pediatrician Dr. Charles Hyman testified as an expert in child abuse and bone
science, although he acknowledged that he had not received any formal training in either
field. Dr. Hyman agreed that bruises on Peyton’s cheek, ear, and thigh were suspicious,
but that the finger-shaped bruises on Peyton’s face could have been from appellant
holding Peyton tighter during the alleged fall.
          Dr. Hyman reviewed the CT report and testified that it was not possible to
accurately date a fracture. Dr. Hyman did not agree with the report indicating Peyton’s
rib fractures were 14 days old but were likely many weeks old. Dr. Hyman testified that
recent medical literature suggests that rib fractures were not always indicative of child
abuse.

                                              27.
       Dr. Hyman opined that the larger than normal soft spot, or fontanelle, on the top of
Peyton’s skull, indicated a lack of ideal bone mineralization, as did the “cupping and
flaring” in Peyton’s ribs.
       Dr. Hyman testified that birth-related clavicle fractures can be asymptomatic and
easily undiagnosed. And he opined that the bone callous on Peyton’s right clavicle and
left femur were more than 14 days old, and there was no way to tell whether the fractures
were inflicted intentionally or were accidental.
       Dr. Hyman did not think Dr. Hartman’s method of sawing into and cutting pieces
of bone was generally accepted as a way of determining fragility, as bone fragility can
exist in normally calcified bones. According to Dr. Hyman, he himself had twice
accidentally fractured the femur of a newborn in intensive care while conducting a
routine check for hip dysplasia.
       Dr. Hyman opined that postmortem fractures on Peyton’s femur could have been
caused by the medical staff during treatment and the number of rib fractures together with
a lack of other injury associated with high-force intrathoracic injury indicated that Peyton
suffered from bone fragility. Dr. Hyman did not think there was any way to tell whether
Peyton’s rib fractures were caused by abuse or bone fragility and normal handling,
although he acknowledged that it was possible to squeeze a child hard enough to break a
rib and not leave a bruise. According to Dr. Hyman, 80 percent of rib fractures in
children with bone fragility are clinically silent, meaning caretakers and doctors are not
aware of them, and he opined that Peyton’s bone fractures were consistent with having
bone fragility.
   C. PROSECUTION’S REBUTTAL
        1. Pediatric Orthopedic Surgeon
       Dr. Joseph Gerardi, the medical director of orthopedic surgery at Valley
Children’s Hospital, testified that an X-ray of Peyton’s chest, taken three days after birth,



                                             28.
showed no fractures. The X-rays taken after Peyton’s death showed fractures in the right
humerus and thigh bone that had no healing response, indicating that they were recent.
The X-rays also showed a normal healing response to the collarbone, left humerus, left
femur, and multiple ribs.
          Dr. Gerardi testified that he had “ a huge amount” of experience with tens of
thousands of patients who return for evaluation after initial injury and, as a result, he is
able to determine the approximate age of a healing fracture. He estimated that the
fractures of Peyton’s left side occurred one or two weeks before the X-rays after death
were taken, and the fractures on her right side within a day or two before the X-rays were
taken.
          Dr. Gerardo testified that squeezing a baby around the chest could fracture the
baby’s posterior ribs. He disagreed with Dr. Hyman’s testimony that callous formation
on Peyton’s fractures was not normal. Instead, Dr. Gerardi opined that the healing
response was exactly what you would expect in a young infant about two weeks after
injury.
          Dr. Gerardi’s clinic currently had 275 active OI5 cases and that X-rays of persons
with OI look different than X-rays of persons without the disease. The bones of persons
with OI fracture in different patterns. Dr. Hyman also did not agree that Peyton could
have suffered from rickets, as rickets was “very, very easy” to diagnose based on
abnormal growth plates, which Peyton did not have. Dr. Girardi disagreed with Dr.
Leetsma’s opinion that the hemorrhage around Peyton’s right femur might be related to
the insertion of an IV needle or that the needle would break Peyton’s thigh bone.
          According to Dr. Gerardi, Peyton had normal bone health. He opined that Peyton
had two episodes of trauma: one that occurred one or two weeks before her death, the


5       Osteogenesis Imperfecta is a genetic bone disease present at birth, also known as
brittle bone disease.


                                              29.
other right before she died. He did not believe any of the injuries were caused by the
treating doctors or medical team.
       2. Testimony of Shannon Nichols
       Shannon Nichols and Berumen share two children. On one occasion, Berumen’s
sister, Holly, came into the room crying and told Nichols that appellant had just choked
her after an argument. Holly’s neck was red.
   D. DEFENSE REBUTTAL
       Holly returned to the stand to testify that appellant never choked her. According
to Holly, she once went into Nichols’ room crying and told Nichols that appellant had hit
her, although he had not. According to Holly, she threatened to hit appellant, he said “Go
for it”, she swung at him, and he grabbed her hand and made her slap herself. She got
mad at herself, began crying, and ran into the room where Nichols was.
                                      DISCUSSION

   A. DID THE TRIAL COURT ABUSE ITS DISCRETION IN ALLOWING
      MEDICAL EXPERTS TO TESTIFY THAT THE INFANT’S INJURIES WERE
      NONACCIDENTAL AND TRAUMATIC IN NATURE?
       Appellant first contends that the trial court abused its discretion in allowing the
prosecution’s medical experts to testify that Peyton’s injuries were nonaccidental and
were the result of inflicted trauma, abusive head trauma, and child abuse. We find no
prejudicial error.
        1. Background
       Prior to trial, defense counsel moved in limine to exclude or limit medical opinion
testimony regarding the cause of Peyton’s injuries and the manner in which they were
inflicted. Counsel requested that the trial court exclude “any testimony that calls for a
legal opinion or conclusion (e.g., ‘abusive head trauma,’ ‘non-accidental injury,’ ‘child
abuse,’ ‘abusive,’ ‘nonaccidental,’ ‘reckless,’ ‘negligent’).” The prosecutor opposed the




                                             30.
motion, arguing that terms such as “child abuse” and “nonaccidental” trauma are
commonly used medical terms and that such evidence was admissible under section 801.
       The trial court ruled that “nonaccidental” is “a medical term that these experts use,
and I would allow that.” The trial court also allowed use of the term “nonaccidental blunt
force trauma,” but stated that the experts should avoid using the term “child abuse” as a
diagnosis.
       At trial, Dr. Vogel, the director of neuropathology at Stanford, testified that he
examined Peyton’s brain and found her injuries highly suggestive of “inflicted trauma,”
meaning “not the kind of trauma that occurs to the brain with a simple fall or something
of that sort.”
       Dr. Hartman, a certified forensic pathologist, conducted Peyton’s autopsy and
testified that Peyton died as a result of cardiac arrest due to blunt force trauma. Dr.
Hartman testified that he did not know exactly how Peyton died, as he was not present at
the time, but that, based on his training and experience, Peyton’s posterior rib fractures
were not seen with resuscitation efforts, but were seen with “child abuse.”
       Pediatrician Dr. Bruhn testified as an expert in child abuse, having treated over
1,000 children who had been physically abused. According to Dr. Bruhn, posterior rib
fractures are “rarely seen and they’re highly correlated with abusive injuries in children.”
While Dr. Bruhn testified that such injuries could occur in other ways, the number of
fractures “suggest abusive injury.” Dr. Bruhn opined that Peyton’s injuries were caused
by abusive trauma based on the constellation of injuries and the reported history of a
single fall. Dr. Bruhn testified that Peyton’s injuries could not have been caused by a
single fall days prior to her death and, ruling out other possible causes of death, left
“abusive head trauma.” According to Dr. Bruhn, the American Academy of Pediatrics
recommends using the term “abusive head trauma” rather than “shaken baby syndrome.”
While Dr. Bruhn testified that he believed Peyton’s injuries could have been caused by
shaking, he could not say definitively as he was not present when she died.

                                             31.
       2. Relevant Law
       “Testimony in the form of an opinion that is otherwise admissible is not
objectionable because it embraces the ultimate issue to be decided by the trier of fact.”
(§ 805.) However, to be admissible, the opinion must be “sufficiently beyond common
experience that … [it] would assist the trier of fact.” (§ 801, subd. (a).) “ ‘[T]he decisive
consideration in determining the admissibility of expert opinion evidence is whether the
subject of inquiry is one of such common knowledge that [people] of ordinary education
could reach a conclusion as intelligently as the witness or whether, on the other hand, the
matter is sufficiently beyond common experience that the opinion of an expert would
assist the trier of fact.’ ” (People v. Chapple (2006) 138 Cal.App.4th 540, 547.)
       “The general rule is that an expert may not give an opinion whether a witness is
telling the truth, for the determination of credibility is not a subject sufficiently beyond
common experience that the expert’s opinion would assist the trier of fact; in other
words, the jury generally is as well-equipped as the expert to discern whether a witness is
being truthful.” (People v. Coffman and Marlow (2004) 34 Cal.4th 1, 82.) However, an
expert may, relying on reference to their expert knowledge, identify facts or aspects of
behavior that are inconsistent with claims presented at trial. (Ibid.)
       3. Standard of Review
       “A trial court’s decision to admit or exclude expert testimony is reviewed for
abuse of discretion.” (People v. Pearson (2013) 56 Cal.4th 393, 443.)
       4. Analysis
       Appellant’s argument is that, because the only issue at trial was whether Peyton’s
injuries were accidental or not, no expert opinion was needed. As argued by appellant,
the inferences and conclusions drawn from the medical examination “could be just as
easily made (or rejected) by jurors evaluating witness credibility and the circumstantial
evidence.” And because the experts testified that Peyton’s death was due to inflicted



                                             32.
abuse and not an accident, appellant argues the experts violated the principle that a
witness may not express an opinion as to whether a crime has been committed.
         Upon review of the record here, we do not agree with appellant’s position. A
review of the trial court’s statements shows that the questioned language was generally
permissible because it constituted a legitimate medical diagnosis. The prosecution’s
experts testimony generally discussed the use of the debated terms in a diagnostic sense
based on a comparison of the injury with the purported mechanics alleged to have caused
it.
         On this record, we see no basis for appellant’s argument that this testimony was
not beyond a juror’s understanding, an assessment of appellant’s guilt, or an assessment
of appellant’s credibility. The diagnostic nature of the term demonstrates that the doctors
were not providing a legal opinion on whether the injury was, in fact, intentionally caused
but, rather, that the doctors were able to make certain medical deductions based on the
nature of the injury and the mechanism of harm presented to them. Not only is this a
factual opinion, but it is certainly one that goes beyond the general understanding of a lay
juror.
         Further, that appellant’s defense raised issues of accidental injury does not
preclude the introduction of the opinion. As noted above, an opinion is not improper
merely because it goes to an ultimate issue of fact. Here, while appellant’s actions and
purported intent may have been a critical point of dispute, that dispute did not preclude a
general medical opinion applying the purported facts to the injury identified and
concluding the diagnosis satisfied the term nonaccidental injury. For similar reasons, the
fact that the opinion conflicted with appellant’s defense or appellant’s testimony does not
modify the opinion to a statement on appellant’s guilt or credibility. Rather, it remains a
credible medical opinion that creates a conflict the jury must resolve.
         We reject appellant’s claim to the contrary.



                                              33.
   B. DID ADMISSION OF EVIDENCE OF UNCHARGED ACTS OF DOMESTIC
      VIOLENCE VIOLATE APPELLANT’S RIGHTS TO DUE PROCESS AND A
      FAIR TRIAL?
       Appellant next argues that evidence of the prior uncharged acts of domestic
violence should not have been admitted under section 1109. Appellant challenges the
constitutionality of section 1109, but acknowledges the constitutionality of “a sister
statute, section 1108,” and therefore wishes to preserve the issue for further review. He
further argues that the trial court abused its discretion in admitting the evidence under
section 352. We conclude that the trial court did not err when it admitted evidence of the
uncharged acts.
        1. Background
       Prior to trial, defense counsel moved to exclude appellant’s uncharged acts of
domestic abuse on Courtney and a host of former girlfriends, which might be offered
pursuant to section 1109. The prosecution filed an opposition to the motion, arguing that
appellant’s prior acts of domestic violence were admissible under sections 1109 and
1101, subdivision (b).
       During a hearing on the motion, the trial court and parties discussed the testimony
of each of the potential witnesses individually. The trial court ruled that the prosecutor
could introduce evidence of appellant slapping Courtney when he took her keys; the
evidence of the altercation involving funeral arrangements; and the testimony of
Courtney’s sister, who observed bruising on Courtney’s arms while in a relationship with
appellant. The trial court excluded evidence that Courtney’s sister had warned Courtney
not to date appellant because he had a reputation for physically abusing his ex-girlfriends.
       As to Devyn, the trial court allowed evidence appellant physically assaulted her
while they were dating after she told him to move out and that appellant subsequently
violated a restraining order. It excluded evidence that appellant pressured Devyn into
having sex; that appellant cheated on Devyn with Courtney; or that Devyn’s C-section
incision had been injured during an assault by appellant.


                                             34.
       The trial court allowed evidence in which appellant held his hand over S.G.’s
mouth. In making this ruling, the trial court stated,

       “As to the others that we have already mentioned that I’ve allowed in
       particular incidents, I believe there is sufficient probative value, that being
       the force and violence used in those cases, and the force and violence
       allegedly used against the victim in this case.”
The trial court further found that the evidence would not confuse the issues or constitute
an undue consumption of time. The trial court excluded evidence that appellant drove
S.G. to a remote location, threw her cell phone into a cornfield, and told her that no one
would hear her if she tried to run. It also excluded evidence that appellant broke three of
S.G.’s cell phones over a six-month period.
       The trial court allowed evidence of various incidents of physical abuse by
appellant on Kayla but did not allow her to testify that she suffered from random
blackouts, migraines, and wrist pain after the physical abuse.
       As to Aubrey, the trial court allowed evidence that appellant hit her over the head
with a bag containing a heavy item and then choked her against a wall. But it excluded
evidence of an incident in which appellant was arrested after he punched Aubrey in the
face and threatened to get a gun and kill several people, including himself.
       And, as to Melinda, the trial court allowed evidence of an incident in which
appellant straddled Melinda’s chest and began choking her in his room, as well as
evidence that appellant punched a hole in his wall during an argument with Melinda.
       2. Standard of Review
       We review appellant’s claim that section 1109 is unconstitutional and violates
principles of due process de novo. (People v. Scott (2016) 3 Cal.App.5th 1265, 1271.)
We review a trial court’s ruling regarding evidence of a criminal defendant’s uncharged
crimes for abuse of discretion. (People v. Johnson (2010) 185 Cal.App.4th 520, 531.)




                                              35.
       3. Constitutionality of Section 1109
       “Character evidence, sometimes described as evidence of a propensity or
disposition to engage in a type of conduct, is generally inadmissible to prove a person’s
conduct on a specified occasion.” (People v. Villatoro (2012) 54 Cal.4th 1152, 1159;
§ 1101, subd. (a).) However, the Legislature has created certain exceptions to the
prohibition against admitting propensity evidence in cases involving sexual offenses
(§ 1108, subd. (a)) and domestic violence, elder or dependent abuse, or child abuse
(§ 1109, subd. (a)(1)-(3)).
       Appellant acknowledges that the California Supreme Court rejected the argument
that section 1108 violates a defendant’s right to due process in People v. Falsetta (1999)
21 Cal.4th 903 (Falsetta).6 Falsetta held that “the trial court’s discretion to exclude
propensity evidence under section 352 saves section 1108 from [a] due process
challenge.” (Id. at p. 917.) Although the California Supreme Court has not specifically
ruled on the constitutionality of section 1109, which is a parallel provision to section
1108, Courts of Appeal have consistently concluded that section 1109 does not violate
principles of due process under the reasoning in Falsetta. (See, e.g., People v. Hoover
(2000) 77 Cal.App.4th 1020, 1024; People v. Johnson (2000) 77 Cal.App.4th 410, 420.)
       We are bound by the Supreme Court’s decision in Falsetta and find that Falsetta’s
analysis applies to section 1109 and reject appellant’s due process claim. (Auto Equity
Sales, Inc. v. Superior Court (1962) 57 Cal.2d 450; People v. Hoover, supra, 77
Cal.App.4th at p. 1024.)
       4. Admissibility of Uncharged Acts Under Section 352
       As noted above, absent an exception, character evidence, including evidence of
specific instances of conduct, generally is inadmissible to prove conduct on a specified


6     The California Supreme Court recently declined to revisit Falsetta in People v.
Baker (2021) 10 Cal.5th 1044, 1089-1090 (Baker).


                                              36.
occasion. (§ 1101, subd. (a).) Section 1109, however, provides several exceptions, two
of which are relevant here. The first states that “in a criminal action in which the
defendant is accused of an offense involving domestic violence, evidence of the
defendant’s commission of other domestic violence is not made inadmissible by Section
1101 if the evidence is not inadmissible pursuant to Section 352.” (§ 1109, subd. (a)(1).)
It also addresses child abuse cases, providing that “subject to a hearing conducted
pursuant to Section 352, which shall include consideration of any corroboration and
remoteness in time, in a criminal action in which the defendant is accused of an offense
involving child abuse, evidence of the defendant’s commission of child abuse is not made
inadmissible by Section 1101 if the evidence is not inadmissible pursuant to Section
352.” (§ 1109, subd. (a)(3).)
       Although section 1109 does not “explicitly provide for the admission of acts of
domestic violence in a prosecution for an offense involving child abuse, nor vice versa”
(People v. Dallas (2008) 165 Cal.App.4th 940, 952 (Dallas)), subdivision (d)(3) defines
“ ‘[d]omestic violence’ ” to have the further meaning as set forth in section 6211 of the
Family Code if the act occurred no more than five years before the charged offense.
(§ 1109, subd. (d)(3).) Family Code section 6211, in turn, defines “domestic violence” to
include abuse perpetrated against a child of a party. (Fam. Code, § 6211, subd. (e).)
       In Dallas, the Court of Appeal discussed the admissibility of domestic violence
propensity evidence in cases alleging child abuse: An “Assembly analysis stated that
using the ‘broader definition’ of domestic violence in Family Code section 6211 ‘will
have two effects. First, and most important, prosecutors will be able to use propensity
evidence in the prosecution of child abuse cases.... Second, in any domestic violence
case, the prosecutor will be able to bring in relevant evidence of prior violence against
children.’ ” (Dallas, supra, 165 Cal.App.4th at p. 956.) As such, “the definition of
domestic violence in Family Code section 6211 can apply not only to the type of



                                            37.
evidence admissible under Evidence Code section 1109, subdivision (a)(1), but also to
the type of prosecution in which such evidence is admissible.” (Ibid.)
       Thus, prior acts of domestic violence are admissible in a case involving child
abuse, subject to an analysis under section 352. The review required by the trial court
pursuant to section 352 requires that the court, in its discretion, exclude the evidence if
“its probative value is substantially outweighed by the probability that its admission will
(a) necessitate undue consumption of time or (b) create substantial danger of undue
prejudice, of confusing the issues, or of misleading the jury.” (§ 352.)
       A trial court “ ‘must engage in a careful weighing process under section 352’
when admitting propensity evidence.” (Baker, supra, 10 Cal.5th at p. 1098, quoting
Falsetta, supra, 21 Cal.4th at p. 917.) “Rather than admit or exclude every ... offense a
defendant commits, trial judges must consider such factors as its nature, relevance, and
possible remoteness, the degree of certainty of its commission and the likelihood of
confusing, misleading, or distracting the jurors from their main inquiry, its similarity to
the charged offense, its likely prejudicial impact on the jurors, the burden on the
defendant in defending against the uncharged offense, and the availability of less
prejudicial alternatives to its outright admission, such as admitting some but not all of the
defendant’s other ... offenses, or excluding irrelevant though inflammatory details
surrounding the offense.” (Falsetta, supra, at p. 917; Baker, supra, at pp. 1098-1999
[applying factors described in Falsetta to determine whether evidence admitted under
§§ 1108 and 1109 should have been excluded under § 352].) “ ‘[A] court need not
expressly weigh prejudice against probative value or even expressly state that it has done
so, if the record as a whole shows the court was aware of and performed its balancing
functions under Evidence Code section 352.’ ” (People v. Doolin (2009) 45 Cal.4th 390,
438 (Doolin).)
       Appellant argues that there was no substantial similarity between the uncharged
incidents of domestic violence against his ex-wife and ex-girlfriends and the evidence of

                                             38.
inflicted trauma to Peyton. Appellant argues the prior domestic violence incidents were
motivated by romantic jealousy and a need to control his domestic partner, which have no
bearing on his relationship with Peyton.
       Although “dissimilarity alone does not compel exclusion” of otherwise admissible
propensity evidence (People v. Cordova (2015) 62 Cal.4th 104, 133), incidents “ ‘may be
dissimilar enough, or so remote or unconnected to each other, that the trial court could
apply the criteria of section 352 and determine that it is not proper for the jury to consider
one or more of the ... [other] offenses as evidence that the defendant likely committed’ ”
the offense in question. (People v. Villatoro, supra, 54 Cal.4th at p. 1163, citing People
v. Harris (1998) 60 Cal.App.4th 727, 739-740 (Harris).) As to probative value, “ ‘[t]he
court should not permit the admission of other crimes until it has ascertained that the
evidence tends logically and by reasonable inference to prove the issue upon which it is
offered ....’ [Citation.]” (Harris, supra, at pp. 739-740.) Put differently, the uncharged
prior offense evidence “ ‘must have some tendency in reason to show that the defendant
is predisposed to engage in conduct of the type charged.’ ” (People v. Jandres (2014)
226 Cal.App.4th 340, 355, original italics.)
       At trial, Courtney testified that appellant slapped her on an occasion when she
tried to get into her vehicle to go home while he was drinking with his family and that, on
another occasion, he became angry and held her down when she decided to leave without
him to make funeral arrangements for Peyton; Kayla testified that appellant punched her
in the face after she slapped him in the mouth during an argument and that he threatened
to break her fingers when she tried to call the police; Devyn testified that appellant
attacked her violently after she told him she wanted him to move out; Melinda testified
that appellant slapped and choked her after they got into an argument; and Aubrey
testified that appellant hit and choked her after she and appellant got into an argument at
her house before school. Devyn further testified that appellant’s daughter Madison began
to cry during an argument between Devyn and appellant, and that appellant picked

                                               39.
Madison up, slammed her on the bed, and screamed at her. Devyn also testified that
appellant picked up Devyn’s son D.M. on one occasion and squeezed him tightly when
he would not stop crying.
       While the prior domestic violence evidence showed a pattern of romantic jealousy
and controlling behavior, it also showed appellant’s long history of being unable to
control his violent temper whenever he became angry or frustrated. The trial court could
reasonably have determined that appellant’s prior uncharged domestic violence was
relevant to the issue of whether Peyton’s injuries were inflicted or accidental.
       However, even relevant evidence of past domestic violence may be excluded when
its “probative value is substantially outweighed by the probability that its admission will
(a) necessitate undue consumption of time or (b) create substantial danger of undue
prejudice, of confusing the issues, or of misleading the jury.” (§ 352.) “ ‘Evidence is
substantially more prejudicial than probative [citation] [only] if, broadly stated, it poses
an intolerable “risk to the fairness of the proceedings or the reliability of the outcome”
[citation].’ [Citation.] ‘ “The prejudice which ...section 352 is designed to avoid is not
the prejudice or damage to a defense that naturally flows from relevant, highly probative
evidence.” [Citations.] “Rather, the statute uses the word in its etymological sense of
‘prejudging’ a person or cause on the basis of extraneous factors.” ’ ” (People v. Eubanks
(2011) 53 Cal.4th 110, 144.) The potential for such prejudice is decreased when
testimony describing the defendant’s uncharged acts is “ ‘no stronger and no more
inflammatory than the testimony concerning the charged offenses.’ ” (Ibid.)
       For instance, in People v. Jandres, supra, 226 Cal.App.4th 340, the court found it
error to admit evidence of an uncharged prior sex offense against an 11-year-old girl in a
prosecution for kidnapping and forcible rape of an older female victim. It found the prior
incident could not “rationally support[ ] an inference that defendant [was] predisposed to
rape an 18-year-old woman” given the “many differences between the two offenses—
including the circumstances ...; the ages of the victims (11 and 18); and the nature of the

                                             40.
conduct.” (Id. at pp. 353-357.) And in Harris, supra, 60 Cal.App.4th 727, the court
found it error to admit evidence of a prior, unexplained rape of a stranger in a prosecution
for sexual crimes against mental health patients, finding they were “of a significantly
different nature and quality” than the prior sex offense. (Id. at p. 738.) The court
concluded, “The only factor favoring admitting this evidence is that it did not consume
much time. Everything else militates against admission: The evidence was remote,
inflammatory and nearly irrelevant and likely to confuse the jury.” (Id. at p. 741.)
        Each case must be judged on its own unique facts under section 352. Considering
the scope of section 1109, and balancing the appropriate factors as to these incidents, we
conclude the trial court did not abuse its discretion in admitting evidence of the incidents.
        Here, the prior abuse incidents were certainly not more inflammatory than the
current charges; there was no risk of confusion between the former and current charges;
and, during this lengthy trial, the evidence was not unduly time consuming. (§ 352.)
        Even assuming the trial court erred in allowing some or all of the uncharged
domestic violence evidence, any error was harmless. “Error in admitting evidence of a
defendant’s prior acts of domestic violence under section[ ]1109 ... is subject to the
standard of prejudice set forth in People v. Watson (1956) 46 Cal.2d 818 [(Watson)].”
(People v. Megown (2018) 28 Cal.App.5th 157, 167; People v. Ogle (2010) 185
Cal.App.4th 1138, 1145.) Under the Watson standard, an error is prejudicial only if the
defendant shows “it is reasonably probable that a result more favorable to the [defendant]
would have been reached in the absence of the error.” (Watson, supra, 42 Cal.2d at p.
836.)
        Appellant contends that the prosecutor’s reliance in argument on the propensity
evidence to bolster the prosecution’s claim that appellant “has a very violent past,” as
evidenced by his abuse of Madison and various ex-girlfriends, makes admission of the
evidence prejudicial. However, when instructing the jury concerning the uncharged
domestic violence evidence, the jury was not only appropriately instructed on reasonable

                                             41.
doubt and the necessity of proof for the elements of the offenses, but also on the limited
purpose for which the evidence of prior abuse was admitted, and the requirement that the
prior abuse had to be proven by a preponderance of the evidence. (CALCRIM Nos. 220,
           7
303, 852.) We assume the jury followed these instructions and did not misuse the
uncharged domestic violence evidence when deciding the charges against appellant.
(People v. Lindberg (2008) 45 Cal.4th 1, 25-26; People v. Panah (2005) 35 Cal.4th 395,
492.)
        Furthermore, there was strong circumstantial evidence of appellant’s guilt aside
from the propensity evidence. Medical evidence showed Peyton had suffered numerous
severe physical injuries both before and at the time of her death. According to a variety
of experts, the location, the number of the fractures, the extensive trauma to her head,
brain, and optic nerves, and the various stages of healing, all suggest the injuries were
nonaccidental.
        No evidence of bone disease was found in examination of Peyton’s blood work
and bones by the forensic pathologist, the radiologist, and the pediatric orthopedic
surgeon who testified at trial. Peyton, who had lost over 30 percent of her body weight in
the two weeks prior to her death, was being cared for by appellant alone both on the day
of the alleged fall and the night of her death. Evidence at trial was that appellant was
almost completely in charge of Peyton’s care.
        In sum, we cannot conclude that it is reasonably probable a different result would
have occurred if the uncharged domestic violence evidence had been excluded.




7      We address separately, in part H. below, appellant’s argument that his convictions
must be reversed because the trial court’s limiting instruction on the Evidence Code
section 1109 evidence reduced the prosecution’s burden of proof.


                                            42.
   C. DID THE TRIAL COURT ERR IN ADMITTING EVIDENCE OF
      UNCHARGED DOMESTIC VIOLENCE AGAINST ONE FORMER
      GIRLFRIEND, AS IT FELL OUTSIDE THE FIVE-YEAR LIMIT OF SECTION
      1109, SUBDIVISION (D)(3)?
       Appellant next contends the trial court erred in admitting evidence of uncharged
domestic violence against Melinda, as it fell outside the “five-year limit” set forth in
section 1109, subdivision (d)(3). We find no prejudicial error.
        1. Background
       The prosecutor moved in limine to allow testimony from Melinda regarding two
incidents of domestic violence that occurred when she dated appellant. The prosecutor’s
motion included Melinda’s statements to a district attorney investigator, in which she told
the investigator she met appellant around 2005 when she was 16 or 17 years old and
dated him for two or three years. Melinda told the investigator that on one occasion,
appellant slapped her, pushed her onto his bed, straddled her chest, and choked her until
she almost passed out. On another occasion, appellant acted as if he was going to punch
her and punched a hole in the wall instead.
       At the hearing on the motion, defense counsel argued that Melinda’s testimony
was irrelevant, would constitute undue consumption of time, was cumulative, and was
remote in time. The prosecutor stated that appellant was 18 at the time and both he and
Melinda were in high school; defense counsel countered that appellant graduated from
high school when he was 17 and was born in September of 1989.
       In admitting evidence of both incidents described by Melinda, the trial court stated
the following:

       “In regards to this incident, where he allegedly got on top of her and
       straddling her chest and began choking her, normally that would seem to be
       remote in time, but I don’t think remoteness really is a critical factor here.
       It’s a continuing pattern of abusive conduct. And we can’t dismiss this as
       just high school romance that got a little out of control. This is where he
       was choking someone and gasping for air. So I don’t think it’s too remote.
       It just shows for how long this pattern has been there, if the jury wants to
       accept this.”

                                              43.
       Melinda subsequently testified to the two incidents at trial.
       2. Remoteness
       As previously noted in part B., above, section 1109 does not explicitly provide for
the admission of acts of domestic violence in a prosecution for acts of child abuse, nor
vice versa. Instead, the way in which “other acts of domestic violence” become
admissible in a child abuse prosecution begins by noting section 1109 draws the
definition of “domestic violence” from two other statutes—the definition in Penal Code
section 13700 which applies without limitation, and the broader definition in Family
Code section 6211 which applies “if the act occurred no more than five years before the
charged offense” and is subject to a hearing under section 352. (Dallas, supra, 165
Cal.App.4th at p. 952.)
       Thus, the meaning of “ ‘[d]omestic violence’ ” depends on the age of the incident.
Subdivision (d)(3) of section 1109 states that the term “has the meaning set forth in
Section 13700 of the Penal Code,” a definition that does not encompass abuse perpetrated
by a parent against their child. Rather, it is restricted to a narrow type of abuse (entailing
actual, attempted or threatened injury), perpetrated against a narrow class of victims
(who, generally described, have or had an intimate relationship with the perpetrator).
However, “if the act occurred no more than five years before the charged offense,” then
the definition of “ ‘[d]omestic violence’ ” is broader, “Subject to a hearing conducted
pursuant to Section 352, which shall include consideration of any corroboration and
remoteness in time, ‘domestic violence’ has the further meaning” under section 6211 of
the Family Code, which is part of the Domestic Violence Prevention Act. (§ 1109, subd.
(d)(3).) That broader definition includes a victim who is “[a] child of a party.” (Fam.
Code, § 6211, subd. (e).)
       Appellant’s argument is that the trial court abused its discretion in allowing
evidence of the acts described by Melinda because they occurred outside the five-year
limit of Family Code section 6211 and were therefore nonadmissible.

                                             44.
       We first reject respondent’s claim that appellant forfeited this issue by failing to
object on this basis in the trial court. While appellant may not have argued specifically
that the proffered evidence was outside the “five-year statutory limit,” defense counsel
did argue that the evidence was “remote in time,” both parties addressed when the acts
allegedly occurred, and the trial court specifically determined that the acts were not “too
remote.”
       The evidence before the trial court as to when the act occurred is not entirely clear.
The prosecutor represented that Melinda met appellant in high school “around 2005”
when she was about 16 or 17, that appellant was 18, and the two dated for two to three
years. Defense counsel noted appellant was born in September of 1989 and graduated
from high school when he was 17. The events Melinda testified to were not specifically
dated, but allegedly occurred during the time the two were together. The current offenses
occurred in November of 2012 and appellant was 23 years old at the time of Peyton’s
death. As argued by respondent, appellant would have been “about two months past his
18th birthday” when the five-year statutory period began in November of 2007.
       In any event, even assuming the alleged acts testified to by Melinda occurred
outside the five-year limit, we find no prejudicial error. The incidents at issue were no
more inflammatory than the other prior acts of domestic violence which we determined in
part B., above, were appropriately admitted. Given the strong evidence of guilt and the
other evidence of similar domestic violence, it is not reasonably probable appellant would
have obtained a better outcome had Melinda’s testimony been excluded. (Watson, supra,
46 Cal.2d at p. 836; People v. Megown, supra, 28 Cal.App.5th at p. 167.)

   D. DID THE TRIAL COURT ABUSE ITS DISCRETION WHEN IT ALLOWED
      THE PROSECUTOR TO IMPEACH A DEFENSE WITNESS WITH
      EVIDENCE OF A PRIOR INCONSISTENT STATEMENT?
       Appellant next argued that the trial court abused its discretion when it allowed the
prosecutor to impeach defense witness Holly with evidence of a prior domestic violence


                                             45.
incident between Holly and appellant. Appellant further contends the prosecutor engaged
in prejudicial misconduct in eliciting this evidence. We disagree.
        1. Background
       Prior to trial, the prosecutor moved in limine to allow Berumen’s ex-girlfriend
Shannon to testify about an event that occurred while appellant was dating Berumen’s
younger sister Holly. According to Shannon, Holly told her she and appellant were lying
in bed when they got into an argument because Holly received a text message from
another man. Holly told Shannon that appellant grabbed Holly by the throat and choked
her while her head was hanging off the side of the mattress.
       At the hearing on the motion, the trial court excluded the proffered testimony from
Shannon because she had not personally observed the alleged domestic violence.
       At trial, the defense called Holly, who testified that she had known appellant since
grade school and, at one point, they had a romantic relationship. According to Holly,
appellant treated her “good” as both a friend and a girlfriend. On cross-examination,
Holly denied ever telling Shannon that appellant grabbed her, shoved her down onto the
bed, and strangled her when she received a text message from another man. The defense
did not object.
       Prior to the start of the prosecution’s rebuttal, defense counsel objected to
allowing the prosecutor to call Shannon as an impeachment witness, arguing the evidence
was irrelevant and involved a collateral matter. The trial court overruled the objection,
characterizing Shannon’s proposed testimony as “classic impeachment.”
       Shannon was called and testified that, while she was living with Berumen, Holly
once came into their room crying and told Shannon that appellant had just choked her
after an argument. Holly’s neck was red.
       The defense recalled Holly as a surrebuttal witness, who then testified that
appellant never choked her. Instead, Holly testified that, on one occasion, she went into



                                             46.
Shannon’s room crying and told her appellant had hit her even though he had not. Holly
and appellant had gotten into an argument and appellant made Holly slap herself.
       2. Applicable Law and Analysis
       Under section 1235, “[e]vidence of a statement made by a witness is not made
inadmissible by the hearsay rule if the statement is inconsistent with his testimony at the
hearing and is offered in compliance with Section 770.” Section 770, in turn, provides:
“Unless the interests of justice otherwise require, extrinsic evidence of a statement made
by a witness that is inconsistent with any part of his testimony at the hearing shall be
excluded unless: [¶] (a) The witness was so examined while testifying as to give him an
opportunity to explain or to deny the statement; or [¶] (b) The witness has not been
excused from giving further testimony in the action.” (§ 770.)
       The trial court has broad discretion to admit or exclude impeachment evidence,
including whether it is subject to exclusion under section 352. (People v. Turner (2017)
13 Cal.App.5th 397, 408.) “Because the court’s discretion to admit … impeachment
evidence ‘is as broad as necessary to deal with the great variety of factual situations in
which the issue arises’ [citation], a reviewing court will ordinarily uphold the … exercise
of discretion.” (People v. Clark (2011) 52 Cal.4th 856, 932.)
       Here, Holly testified for the defense that appellant treated her “good” while they
were friends and while they were dating. On cross-examination, the prosecutor asked
Holly about statements she made to Shannon in which appellant “got violent.” Holly
denied ever having told Shannon anything about such an incident.
       During rebuttal, the prosecution then called Shannon who related the incident in
which Holly told her appellant had choked her during an argument. When recalled to the
stand by the defense, Holly denied ever telling Shannon that appellant got angry and
choked her, but said she and appellant had gotten into an argument and appellant made
her slap herself.



                                             47.
       Appellant contends allowing Shannon’s testimony went “beyond an inconsistent
statement because it concerned a specific uncharged act of domestic violence and was
therefore inadmissible.” In support of his argument, appellant cites to People v. Felix
(1999) 70 Cal.App.4th 426, 431-432.) However, Felix is distinguishable because it
involved admission of the defendant’s prior conviction under section 1102, which
provides for the admission of character evidence “ ‘in the form of an opinion or …
reputation,’ but not specific instances of conduct.” (Id. at p. 431.) Unlike in Felix, the
domestic violence incident involving Holly was not admitted as character evidence under
section 1102, but admitted as a prior inconsistent statement to impeach Holly’s
credibility.
       Appellant also argues that the jury was instructed pursuant to CALCRIM No 318
that it could use statements made by a witness before trial “[a]s evidence that the
information in those earlier statement is true.” But the evidence in question was not
admitted to prove that domestic violence actually occurred, but was admitted to impeach
Holly’s testimony by showing that she had previously made inconsistent statements with
her testimony on the stand.
       The prosecution was permitted to discredit Holly’s in-court denials with evidence
that Holly had told Shannon that appellant had choked her. (See People v. Dalton (2019)
7 Cal.5th 166, 235 [upholding admission of prior inconsistent statement for impeachment
purposes].) As stated in People v. Johnson (2018) 6 Cal.5th 541, 583, “An out-of-court
statement by a witness that is inconsistent with his or her trial testimony is admissible to
establish the truth of the matter asserted, so long as the witness has been given an
opportunity while testifying to explain or deny the statement .…” Here, Holly was given
an opportunity to explain or deny the statement.
       Appellant also argues that the specific act of domestic violence was not admissible
because it exceeded the five-year limitation for purposes of relevance to propensity to
commit child abuse, a similar argument to that made in part C., above. However, in this

                                             48.
instance, unlike the instance in part C., above, we find appellant has forfeited this issue as
no objection was made on this ground below, as acknowledged by appellant. (People v.
Williams (2008) 43 Cal.4th 584, 620 [failing to make a specific objection to the
admission of evidence on the same ground urged on appeal resulted in forfeiture on
appeal]; People v. Nelson (2012) 209 Cal.App.4th 698, 711 [specificity required to enable
court to make an informed ruling and to allow party proffering evidence to cure the
evidentiary defect].)
       We also find no merit to appellant’s assertion that the prosecutor committed
misconduct by questioning Shannon about the domestic violence incident involving
Holly. “ ‘A prosecutor is not guilty of misconduct when he questions a witness in
accordance with the court’s ruling.’ ” (People v. Earp (1999) 20 Cal.4th 826, 861.)
Here, the trial court expressly allowed the evidence and the prosecutor’s questioning on
this subject was not improper.
       In any event, even if the trial court erred in permitting Shannon’s impeachment
testimony, the error was harmless under Watson, supra, 46 Cal.2d at p. 836. (See People
v. Megown, supra, 28 Cal.App.5th at p. 167; People v. Ogle, supra, 185 Cal.App.4th at p.
1145.) As discussed in part B., above, there was strong evidence of appellant’s guilt. In
addition, Shannon’s testimony was no more inflammatory than the other properly
admitted evidence of prior domestic violence. It is not reasonably probable appellant
would have achieved a better outcome had Shannon’s testimony been excluded.
       We further reject appellant’s argument that reversal is warranted because Holly
was not mentioned in the CALCRIM No. 852 instruction, which instructed the jury on
how to use the uncharged domestic violence evidence. As argued by appellant, without
this guidance, the jury was “completely free” to consider this bad character evidence to
prove appellant’s guilt. Not so. The jury was instructed, pursuant to CALCRIM No.
220, that it must consider all evidence in deciding whether the prosecution proved its
case, that it must decide all questions of fact, and give appellant the presumption of

                                             49.
innocence. The jury was repeatedly instructed that the prosecution had the burden of
proving each element of the charged crimes beyond a reasonable doubt (CALCRIM Nos.
220, 224, 225, 350, 359, 580, 852) , and that a guilty verdict required a union of act and
specific intent (CALCRIM Nos. 252, 520).
       Considering the instructions as a whole, the jury would not have believed it could
convict appellant of the charged crimes based on the domestic violence evidence
involving Holly. (See People v. Loy (2011) 52 Cal.4th 46, 75–76 [instructions as a whole
bolstered conclusion that the jury would have understood that it had to find facts of the
charged crimes proven beyond a reasonable doubt and could not convict defendant of
charged sex crimes based solely on the evidence of his prior sex crimes].)

   E. DID THE TRIAL COURT ERR IN ALLOWING THE PROSECUTOR TO
      IMPEACH S.G. BY ELICITING PRIOR STATEMENTS SHE MADE TO A
      PROSECUTION INVESTIGATOR?
       Appellant next contends the trial court erred when it allowed the prosecutor to
impeach S.G. by eliciting prior statements S.G. made to a prosecution investigator.
Appellant contends the evidence in question constituted evidence of specific bad acts that
should not have been admitted to rebut S.G.’s testimony of appellant’s good character.
We agree with respondent’s contention that appellant has forfeited the issue on appeal by
failing to raise it below but, in any event, find any error harmless.
        1. Background
       Prior to trial, the prosecutor moved in limine to admit evidence that appellant
would tell Madison to “shut up” when she cried and would pass Madison to S.G.’s
mother because he did not want to watch Madison. At the hearing on the motion, the
prosecutor requested that S.G.’s mother be allowed to testify that she would often watch
Madison because appellant did not want to do so. The trial court ruled that the evidence
lacked sufficient probative value and would not be allowed.




                                             50.
       At trial, the prosecution called S.G., who testified to an incident where appellant
covered S.G.’s mouth with his hand to prevent her from breathing. On cross-
examination, defense counsel asked S.G., “[F]rom what you observed, [appellant] treated
Madison pretty well?” S.G. replied, “From what I had seen.” Defense counsel then
asked, “[F]rom what you observed he was trying to be a good father to her?” S.G.
replied, “He did his best.”
       At a bench conference, the prosecutor argued that defense counsel had “opened
the door” to S.G.’s previous statements that appellant often took Madison to S.G.’s house
so they could babysit, and that appellant would become irritated when Madison would
cry. Defense counsel argued that this was not included in S.G.’s statement and was
something said by a different witness. After the prosecution pointed to the page number
in the motion where S.G.’s statements were found, the trial court ruled that it would allow
the prosecutor to question S.G. about her prior statements.
       On redirect, S.G. then confirmed that she told an investigator that appellant had “a
very short temper” with Madison and would get “very frustrated” when Madison would
cry. S.G. testified that appellant would yell at Madison to “shut up” and would say “Why
won’t you shut up?” At times, when this happened at S.G.’s house, appellant would then
tell S.G.’s mother to “take the baby.” S.G.’s mother would then babysit Madison while
S.G. and appellant would “just hang out.” Defense counsel did not object to any of
S.G.’s testimony.
       2. Applicable Law and Analysis
       Appellant claims the trial court erred and the prosecutor engaged in prejudicial
misconduct when S.G.’s opinion that appellant did his best as a father was impeached
with specific bad conduct which was previously ruled irrelevant. However, appellant did
not argue to the trial court that S.G.’s testimony did not qualify as impeachment evidence
or improper character evidence. We therefore agree with respondent that appellant has
forfeited any such challenge on appeal. (§ 353, subd. (a); People v. Carey (2007) 41

                                            51.
Cal.4th 109, 126; People v. Boyette (2002) 29 Cal.4th 381, 424 [“ ‘Specificity is required
both to enable the court to make an informed ruling on the motion or objection and to
enable the party proffering the evidence to cure the defect in the evidence.’ ”].)
       In any event, addressing the issue on the merits, we find S.G.’s statements to a
prosecution investigator were properly admitted as a prior inconsistent statement to
impeach her credibility. As explained in part D., above, an “out-of-court statement by a
witness that is inconsistent with his or her testimony is admissible to establish the truth of
the matter asserted, so long as the witness has been given an opportunity while testifying
to explain or deny the statement or is still subject to recall.” (People v. Johnson, supra, 6
Cal.5th at p. 583; § 770.) Impeachment evidence is “ ‘as broad as necessary to deal with
the great variety of factual situations in which the issue arises,’ ” and is subject to review
for an abuse of discretion. (People v. Clark, supra, 52 Cal.4th at p. 932.)
       Here, S.G. testified at trial that appellant treated Madison well and did his best to
be a good father to Madison. But S.G. had previously told a prosecution investigator that
appellant had a “very short temper” with Madison and would yell at her to “shut up”
when she cried. She also told the investigator that appellant would pass Madison off to
S.G.’s mother while appellant and S.G. would “hang out.” Because these prior
statements were inconsistent with her trial testimony, they were admissible to attack
S.G.’s credibility. (See Doolin, supra, 45 Cal.4th at pp. 435–438 [evidence of the
defendant’s prior statements properly admitted to impeach defendant’s inconsistent
testimony].)
       Moreover, because the trial court expressly allowed the prosecutor to inquire about
S.G.’s prior statements, the questioning by the prosecutor was not improper. (People v.
Pearson, supra, 56 Cal.4th at p. 434 [prosecutor did not act improperly when trial court
exercised discretion in allowing the prosecutor’s impeachment]; People v. Earp, supra,
20 Cal.4th at p. 861 [no prosecutorial misconduct where examination of witness is
consistent with trial court’s evidentiary ruling].)

                                              52.
   F. DID THE TRIAL COURT ABUSE ITS DISCRETION WHEN IT DECLINED
      TO STRIKE THE ENTIRETY OF DEVYN’S TESTIMONY?
       Appellant next contends the trial court abused its discretion and violated his
constitutional right to due process when it denied his motion to strike the entirety of
Devyn’s testimony after she referred to inadmissible evidence. We disagree.
        1. Background
       Prior to trial, the prosecution moved in limine to admit evidence of an incident of
domestic violence involving Devyn, who alleged that, during an argument, appellant
grabbed and twisted her C-section incision, ripping her staples open and resulting in an
infection and a hospital stay. Defense counsel objected to the evidence as lacking
credibility because Devyn did not initially report this injury when contacted by police and
it was not corroborated by hospital records. Defense counsel also argued that Devyn’s
statements were unreliable as they changed over time. The prosecutor argued that the
defense could use that information to impeach Devyn, but that Devyn should still be
permitted to testify, as many victims of domestic violence “don’t tell everything”
initially. The trial court ruled that the evidence of the incident would be admitted. It
reserved ruling on the C-section incision evidence, pending hospital records to prove the
injury occurred.
       The prosecutor later obtained hospital records showing that Devyn was admitted
for pelvic inflammatory disease and lower back pain. The records indicated that Devyn
had been physically harmed by an ex-boyfriend, but no mention was made of an injury to
the C-section incision. Defense counsel renewed the objection to Devyn’s testimony in
its entirety as unreliable. The trial court denied the request and confirmed its earlier
ruling that Devyn would be allowed to testify but not permitted to testify about appellant
grabbing her C-section incision.
       At trial, Devyn testified to an incident in which appellant hit and choked her after
she told him to move out of her house. According to Devyn, at some point during the



                                             53.
assault, she lost consciousness and when she regained consciousness, appellant was
picking her up by her hair. The prosecutor then asked Devyn what type of injuries she
sustained as a result of the attack. Devyn testified that she had marks from being choked,
a split eyebrow, bruises and her “C-section got ripped open in the corner.” Defense
counsel immediately objected, and the court ordered that the last part of Devyn’s
testimony be stricken.
       Following Devyn’s testimony, outside the presence of the jury, defense counsel
stated that Devyn had violated the trial court’s ruling by mentioning the C-section injury.
The prosecutor stated that she had admonished Devyn not to mention the C-section
injury. The trial court called Devyn back into the courtroom and, while still under oath,
asked her if she had been told by the prosecutor not to mention “certain things.” Devyn
stated that she had been told not to say anything about the C-section incision because
there was no paperwork from the hospital to that effect. When asked why she had
mentioned it when told not to, Devyn stated “I don’t know,” but that she had not done so
on purpose.
       After Devyn was excused, defense counsel asked that the trial court strike the
entirety of Devyn and her mother Dorothy’s testimonies to remedy the situation. The
trial court denied the request, stating:

       “I don’t think that’s necessary. I wanted to make sure that [the prosecutor]
       did, in fact, tell that witness not to mention it. She volunteered it. She was
       told not to say it. She said it anyway. I’m not going to punish the
       prosecution for that.”
When defense counsel argued that was not punishing the prosecution, the trial court
replied, “I already told the jury to disregard it. There’s nothing more I can do. I’m not
going to punish the prosecution by having that testimony it its entirety stricken.”
       2. Applicable Law and Analysis
       Striking the entirety of a witness’s testimony is a drastic remedy that is usually
evoked by a drastic cause and only employed after less severe means are considered, such

                                            54.
as a partial strike. (E.g., People v. Price (1991) 1 Cal.4th 324, 421 [striking entirety of
testimony after refusal to answer questions on cross-examination]; Fost v. Superior Court
(2000) 80 Cal.App.4th 724, 736 [same]; People v. Reynolds (1984) 152 Cal.App.3d 42,
47–48 [same].) The trial court’s ruling is reviewed for abuse of discretion. (People v.
Price, supra, at p. 421; People v. Reynolds, supra, at p. 47.)
       In considering a motion to strike all of a witness’s testimony, a trial court is to
look at both the motive of the witness and the materiality of the testimony. (See People
v. Sanders (2010) 189 Cal.App.4th 543, 555; People v. Seminoff (2008) 159 Cal.App.4th
518, 525–526.) Like the prosecutor at trial, respondent on appeal does not dispute that
the in limine ruling was violated, but only that the violation did not require a correction
as draconian as striking every word of the witness’s testimony. We agree.
       In People v. Navarrete (2010) 181 Cal.App.4th 828, the defendant moved and was
granted the request to suppress a statement he made after his arrest to detectives without
having been advised of his Miranda rights. Subsequently at trial, one of the detectives
voluntarily made a reference to the suppressed statement in his testimony. The trial court
instructed the jury to disregard the testimony, the witness was dismissed, the trial
resumed and, at the close of evidence, the trial court reminded the jury not to consider
testimony it had struck. (Id. at pp. 832–833.) While the court of appeal in Navarrete
noted that a curative instruction is ordinarily sufficient, in this case it could not “undo the
damage” the detective’s testimony had done. (Id. at p. 834.) The court in Navarrete
specifically noted it had found no case where a curative instruction was sufficient to
remedy a witness’s improper volunteering of a defendant’s inadmissible confession and
reversed. (Id. at p. 835, fn. 5, 837–838.)
       Here, however, the trial court acted well within its discretion in denying defense
counsel’s request to strike the entirety of Devyn’s testimony. The mention by Devyn of
her C-section injury was brief and not the type of volunteered statement that results in
incurable prejudice. After Devyn violated the in limine ruling by volunteering

                                              55.
inadmissible evidence, defense counsel immediately objected, and the trial court ordered
that the offending testimony be stricken. The jury was later instructed with CALCRIM
No. 222 that it must disregard any testimony stricken from the record and not consider it
for any purpose. We presume jurors follow the instructions of the court. (People v.
Letner and Tobin (2010) 50 Cal.4th 99, 172; People v. Young (2005) 34 Cal.4th 1149,
1214.)
         Appellant also argues that the trial court should have struck Devyn’s testimony
because it was “unreliable, prejudicial, cumulative, and at most potentially independent
proof of nothing more than mere propensity to commit the charged crime.” Not so. As
discussed in detail in part B., above, Devyn’s testimony was properly admitted under
section 1109, and her testimony was not outweighed by the probability that its admission
would create a substantial danger of undue prejudice under section 352. (See Dallas,
supra, 165 Cal.App.4th at pp. 952–957.) We do not find that any possibly erroneous
admission of Devyn’s testimony deprived appellant of his constitutional right to due
process or a fair trial. (See People v. Partida (2005) 37 Cal.4th 428, 439 [“admission of
evidence even if erroneous under state law, results in a due process violation only if it
makes the trial fundamentally unfair”].) Devyn’s relatively limited testimony was not so
prejudicial as to render appellant’s trial fundamentally unfair. (See People v. Brown
(2003) 31 Cal.4th 518, 545 [“routine application of state evidentiary law does not
implicate defendant’s constitutional rights”].) Further, the defense was also free to attack
Devyn’s credibility, which it did during cross-examination.
         We also reject appellant’s claim that the prosecutor committed misconduct in
violating the in limine ruling by having Devyn testify to the C-section injury. “It is
misconduct for a prosecutor to violate a court order ruling by eliciting or attempting to
elicit inadmissible evidence in violation of a court order.’ [Citation.]” (People v. Crew
(2003) 31 Cal.4th 822, 839.) If the prosecutor believes a witness may give an



                                             56.
inadmissible answer during examination, he must warn the witness to refrain from doing
so. (People v. Leonard (2007) 40 Cal.4th 1370, 1406.)
       Here, following Devyn’s testimony, the trial court called Devyn back into court
outside the presence of the jury and confirmed that the prosecutor had indeed admonished
her not to testify about the C-section injury. Devyn told the trial court that she did not
know why she mentioned the C-section injury and had not purposefully set out to disobey
the prosecutor’s admonishment not to do so. Having determined that it was Devyn who
volunteered the C-section testimony despite being admonished not to, the trial court
stated that there was no reason to punish the prosecutor for Devyn’s misconduct. We
find no prosecutorial misconduct occurred in this situation wherein Devyn volunteered
the inadmissible evidence despite being instructed not to do by the prosecutor.

   G. DID THE TRIAL COURT ABUSE ITS DISCRETION AND VIOLATE
      APPELLANT’S CONSTITUTIONAL RIGHTS WHEN IT ALLOWED THE
      PROSECUTOR TO PRESENT EXPERT TESTIMONY ON INTIMATE
      PARTNER BATTERING AND THE CYCLE OF VIOLENCE?
       Appellant next argues that the trial court abused its discretion and violated his
constitutional rights by allowing the prosecution to present expert testimony on intimate
partner battering and the “cycle of violence.” We disagree.
        1. Background
       Prior to trial, defense counsel moved in limine to exclude testimony of domestic
violence expert Meader on grounds that she was not qualified to testify on the topic of
emotional abuse and that her testimony was not relevant to any issue in the case. At the
hearing on the motion, the prosecutor argued that Meader’s testimony was necessary
given the defense’s claim that the domestic violence witness’s statements had changed
over time, noting that these witnesses, at times, minimize or recant.
       The trial court found the expert testimony relevant, stating:

       “The relevancy would be these witnesses who are coming in under
       [section] 1109, and if they have minimized what they believe happened to


                                             57.
       them, if they’ve delayed reporting, a number of different things that may
       have happened. If an expert has some special knowledge about what
       characterized a person going through that, a jury should be able to have that
       information.”
The court also disagreed with defense counsel’s argument that the expert testimony was
too far removed from the issues in the case and noted it would not take an undue
consumption of time. Instead, her testimony would be general information on “what may
occur when someone has suffered abuse, physical and/or psychological in a domestic
setting.” The trial court stated it would conduct a section 402 hearing on Meader’s
expertise.
       At the section 402 hearing, Meader testified as to her education and experience on
the subject of domestic violence. Meader was the executive director of Family Services
for Tulare County, a nonprofit victim services provider working with victims of domestic
violence, sexual assault and families in crisis. She had previously worked as a certified
domestic violence crisis counselor, but was not a licensed therapist. Meader had helped
establish a high risk assessment team for Tulare County, whose purpose it was to conduct
assessments during domestic violence calls to determine whether a particular case was
escalating toward lethal or near lethal levels. She had taught classes on the cycle of
domestic violence for several years.
       Following Meader’s testimony at the hearing and further argument by the parties,
the trial court found that the probative value of Meader’s testimony was not outweighed
by the probability of undue prejudice or an undue consumption of time.
       At trial, Meader testified about the three phases comprising the cycle of domestic
violence and she explained further her involvement in the high risk assessment team. She
explained that law enforcement officers trained by the team utilize a questionnaire to
determine whether a relationship may be approaching a “lethal or near lethal situation.”
       During a break in the proceedings, defense counsel renewed its objection, arguing
that the testimony was more prejudicial than probative and that Meader’s testimony


                                            58.
regarding the lethality assessment implied such an assessment was done in this case. The
trial court stated it would not change its prior ruling.
       2. Applicable Law and Analysis
       Section 801, subdivision (a) permits expert testimony on subjects “sufficiently
beyond common experience that the opinion of an expert would assist the trier of fact.”
Section 1107 provides: “(a) In a criminal action, expert testimony is admissible by either
the prosecution or the defense regarding intimate partner battering and its effects,
including the nature and effect of physical, emotional, or mental abuse on the beliefs,
perceptions, or behavior of victims of domestic violence, except when offered against a
criminal defendant to prove the occurrence of the act or acts of abuse which form the
basis of the criminal charge. [¶] (b) The foundation shall be sufficient for admission of
this expert testimony if the proponent of the evidence establishes its relevancy and the
proper qualifications of the expert witness. Expert opinion testimony on intimate partner
battering and its effects shall not be considered a new scientific technique whose
reliability is unproven.” (§ 1107, subds. (a), (b).)
       Expert testimony about the effects of intimate partner battering “speaks directly to
both recantation and reunion by a domestic abuse victim ....” (People v. Gadlin (2000)
78 Cal.App.4th 587, 594.) “When the trial testimony of an alleged victim of domestic
violence is inconsistent with what the victim had earlier told the police, the jurors may
well assume that the victim is an untruthful or unreliable witness. [Citations.] And when
the victim’s trial testimony supports the defendant or minimizes the violence of his
actions, the jurors may assume that if there really had been abusive behavior, the victim
would not be testifying in the defendant’s favor.” (People v. Brown (2004) 33 Cal.4th
892, 906.) Expert testimony on intimate partner battering is generally relevant and
admissible “to explain that it is common for people who have been physically and
mentally abused to act in ways that may be difficult for a layperson to understand.”
(People v. Riggs (2008) 44 Cal.4th 248, 293; see People v. Kovacich (2011) 201

                                              59.
Cal.App.4th 863, 903 [“expert testimony on domestic violence may include general
descriptions of abuser behavior in order to ‘explain the victim’s actions in light of the
abusive conduct’ ”].)
       And, as previously explained, section 352 provides that the court “in its discretion
may exclude evidence if its probative value is substantially outweighed by the probability
that its admission will (a) necessitate undue consumption of time or (b) create substantial
danger of undue prejudice, of confusing the issues, or of misleading the jury.” (§ 352.)
The trial court is vested with broad discretion in ruling on the admissibility of evidence
and we do not upset that ruling unless there is a clear showing that the trial court has
exceeded the bounds of reason. (People v. Dean (2009) 174 Cal.App.4th 186, 193.)
       Appellant disputes the relevancy of expert testimony on intimate partner battering
and its effects. As argued by appellant, the trial court abused its discretion here “under
the peculiar facts of this case because the behavior of the women subjected to the
uncharged domestic violence in this trial was not relevant to whether [appellant]
committed torture-murder or child-abuse homicide as alleged, not the lesser offense of
murder and aggravated assault as found by the jury.” We disagree.
       The trial court properly admitted the evidence as it was relevant in assessing the
credibility of the domestic violence witnesses called by the prosecution and in
understanding why domestic violence victims may minimize or fail to report abuse. All
but one of appellant’s ex-girlfriends who testified failed to report the incidents of abuse to
law enforcement, or even others around them, and some continued their relationship with
appellant after they had been abused. Without the expert testimony, the jurors may have
disbelieved their testimony. The expert testimony was also relevant to explain why
Courtney minimized appellant’s behavior and made excuses for it.
       We also reject appellant’s argument that Meader’s testimony was impermissible
profile evidence. Profile evidence is a type of character evidence which can be described
as expert testimony to identify a person who commits a certain crime as having particular

                                             60.
characteristics or behaving in a certain way, and it allows the jury to draw an
impermissible inference that the defendant is guilty solely because he matches the profile.
(People v. Smith (2005) 35 Cal.4th 334, 358, disapproved on another ground in People v.
Beck and Cruz (2019) 8 Cal.5th 548, 670; People v. Robbie (2001) 92 Cal.App.4th 1075,
1084.) As noted by appellant, such evidence has been held improper and inadmissible
where the expert attempted to provide a profile of a rapist (People v. Robbie, supra, at pp.
1085–1088), a drug dealer (People v. Castaneda (1997) 55 Cal.App.4th 1067, 1071–
1072), a truck thief (People v. Martinez (1992) 10 Cal.App.4th 1001, 1006), and a drug
courier (United States v. Beltran-Rios (9th Cir. 1989) 878 F.2d 1208, 1210.)
       However, Meader’s testimony did not constitute impermissible profile evidence.
She did not testify as to the profile of domestic abusers, nor did she suggest that appellant
fit the profile of an abuser. (See People v. Prince (2007) 40 Cal.4th 1179, 1226 [“profile
testimony” involves expert comparing “the behavior of the defendant to the pattern or
profile” and the expert concluding “the defendant fits the profile”].) Here, Meader
testified that she had not reviewed any records in the case and was not there to provide
any kind of assessment and diagnosis. Nor did the prosecutor elicit improper profile
evidence by posing hypothetical questions to Meader regarding appellant’s behavior.
(See People v. Robbie, supra, 92 Cal.App.4th at p. 1084 [prosecutor’s hypothetical
questions elicited improper expert opinion that the defendant’s behavior was typical of a
sex offender].)
       We find no abuse of discretion and therefore no constitutional error on the part of
the trial court in admitting expert testimony on the issue of intimate partner battering and
the cycle of violence. (See People v. Roybal (1998) 19 Cal.4th 481, 506, fn. 2 [finding
no abuse of discretion by the trial court and thus, no predicate error to base constitutional
claims]; People v. Davis (1995) 10 Cal.4th 463, 506, fn. 7 [no federal constitutional
violation where defendant simply “recasts his state claim under constitutional labels”].)



                                             61.
       In any event, even if error is found, erroneous admission of expert testimony only
warrants reversal if “ ‘it is reasonably probable that a result more favorable to the
appealing party would have been reached in the absence of the error.’ ” (People v. Prieto
(2003) 30 Cal.4th 226, 247, quoting Watson, supra, 46 Cal.2d at p. 836.)
       Meader testified about domestic violence relationships in general and never
addressed specific facts of this case, she made it clear that she had not reviewed any
records in this case, and she specifically testified that it was not within her scope to
render a diagnosis or assessment about anyone involved in the case.
       Appellant also contends that the prosecutor improperly argued that appellant fit
the profile of an abuser during closing and rebuttal argument. Appellant points to
argument made by the prosecutor in closing in which she described an abuser as one who
“verbally abuse[s]”, “[t]hey beat. They choke. They prevent this other person from
leaving. They’re very jealous, and then they start apologizing. They cry. They like to
slap,” and are “[v]ery manipulative.” And appellant points to argument made by the
prosecutor in rebuttal when he suggested that appellant pretended to find Peyton
unresponsive, woke Courtney and pretended to be concerned by calling 911 and
performing CPR, and then crying at the hospital, and argued “if you remember,
testimony, every time he choked out one of his girlfriends, then he would cry. So you
know, he’s a manipulator. He’s manipulative.” However, the prosecutor was simply
repeating Meader’s testimony about the behavior of a typical abuser, pointing out some
of appellant’s traits, and leaving it to the jury to decide if appellant’s behavior was similar
to that described by Meader.
       Finally, as previously discussed in part B., above, there was very strong evidence
of appellant’s guilt, and it is not reasonably likely appellant would have obtained a more
favorable result absent Meader’s testimony.




                                             62.
    H. DID THE TRIAL COURT’S INSTRUCTION ON THE USE THE
       UNCHARGED DOMESTIC VIOLENCE EVIDENCE AGAINST HIS FORMER
       PARTNERS AND OTHER CHILD REDUCE THE PROSECUTION’S
       BURDEN OF PROOF?
       Appellant next contends that the trial court erred prejudicially when it instructed
the jury with CALCRIM No. 852, which appellant describes as a “defective instruction
concerning uncharged domestic-violence evidence.” We find no prejudicial error.
        1. Background
       During a jury instruction hearing, the trial court stated that it would give
CALCRIM No. 303. Defense counsel acknowledged that this instruction would apply to
the “propensity evidence.” Later during the hearing, defense counsel objected to
including Madison in the proposed CALCRIM No. 852 instruction, but the trial court
determined Madison should be included as there was witness testimony about abusive
behavior toward Madison. There was no further objection or discussion regarding this
instruction.
       Subsequently, the trial court instructed the jury with CALCRIM No. 303 as
follows:

       “During the trial, certain evidence was admitted for a limited purpose. You
       may consider that evidence only for that purpose and for no other.”

And, it instructed with CALCRIM No. 8528 as follows:

       “The People presented evidence that the defendant committed domestic
       violence that was not charged in this case, specifically battery against Kayla
       B[.], Devyn H[.], [S.G.], Melinda W[.], Aubrey H[.], his former girlfriends.
       The People also presented evidence that defendant committed domestic
       violence that was not charged in this case, specifically abuse against
       Courtney R[.], defendant’s ex-wife, and his daughter Madison that he
       fathered with ex-girlfriend, Kayla B[.]



8     CALCRIM No. 852 has since been split into CALCRIM No. 852A (uncharged
domestic violence) and CALCRIM No. 852B (charged domestic violence).


                                             63.
“Domestic violence in this case as defined by Family Code section 6211,
means abuse perpetrated against any of the following persons:””

“(a) A spouse or former spouse.

“(b) A cohabitant or former cohabitant, as defined in Section 6209.

“(c) A person with whom the respondent is having or has had a dating or
engagement relationship.

“(d) A person with whom the respondent has had a child, where the
presumption applies that the male parent is the father of the child of the
female parent under the Uniform Parentage Act (Part 3 (commencing with
Section 7600) of Division 12).

“(e) A child of a party or a child who is the subject of an action under the
Uniform Parentage Act, where the presumption applies that the male parent
is the father of the child to be protected.

“(f) Any other person related by consanguinity or affinity within the second
degree.

“Abuse means intentionally or recklessly causing or attempting to cause
bodily injury, or placing another person in reasonable fear of imminent
serious bodily injury to himself or herself or to someone else.

“You may consider this evidence only if the People have proved by a
preponderance of the evidence that the defendant in fact committed the
uncharged domestic violence. Proof by a preponderance of the evidence is a
different burden of proof from proof beyond a reasonable doubt. A fact is
proved by a preponderance of the evidence if you conclude that it is more
likely than not that the fact is true.

“If the People have not met this burden of proof, you must disregard this
evidence entirely.

“If you decide that the defendant committed the uncharged domestic
violence, you may, but are not required to, conclude from that evidence that
the defendant was disposed or inclined to commit domestic violence and,
based on that decision, also conclude that the defendant was likely to
commit and did commit Domestic Battery, on Kayla B[.], Devyn H[.],
[S.G.], Melinda W[.], Aubrey H[.], Courtney R[.], and Madison B[.], as
charged here. If you conclude that the defendant committed the uncharged
domestic violence, that conclusion is only one factor to consider along with
all the other evidence. It is not sufficient by itself to prove that the


                                    64.
       defendant is guilty of Domestic Battery. The People must still prove each
       element of every charge beyond a reasonable doubt.” (Italics added.)
       2. Applicable Law and Analysis
       Appellant contends that particular wording in the last paragraph of the instruction,
as italicized above, “missed entirely the point and purpose of the limiting instruction, and
constituted per se reversible error.” As argued by appellant, the Bench Notes for
CALCRIM No. 852 direct the trial court to insert, where the italicized section of this
paragraph appear, “the charged offense involving domestic violence.” If properly done,
the jury instruction would have invited jurors to infer from the evidence of domestic
abuse perpetrated by appellant upon his ex-wife, former girlfriends, and baby Madison,
that he was “disposed or inclined to commit domestic violence and, based on that
decision, also conclude the defendant was likely to commit torture-murder and/or child-
abuse homicide, as charged here, or the lesser included offenses of second-degree
murder, aggravated assault, or simple assault.” In addition, as argued by appellant, a
“properly-formatted instruction would also have informed jurors the uncharged domestic
abuse ‘is not sufficient by itself to prove the defendant is guilty of torture-murder, child-
abuse homicide, nor the lesser included offenses.’ ”
       As argued by appellant, because the instruction was given as it was, the jury would
only be able to use the uncharged domestic violence evidence to find appellant guilty of
domestic battery against these women, which he was not charged with, and provided no
guidance on how to use this evidence in relation to the charged offenses. Appellant
contends this allowed the jury to use the evidence to judge him guilty of murder and
assault “based on his bad-character by itself.” (Original italics.)
       We find fault with appellant’s argument on several grounds. First, appellant failed
to object to the instruction as proposed (other than to voice his concern about the
inclusion of Madison). While the instruction, as given, is somewhat ambiguous,
appellant did not ask the trial court to clarify the instruction. He certainly did not request



                                             65.
that the wording “Do not consider this evidence for any other purpose,” which is required
to be given on request, be given. (Cal Bench Notes, CALCRIM No. 852.) Failure to
object to instructional error in the court below results in forfeiture of the claim on appeal.
(People v. Anderson (2007) 152 Cal.App.4th 919, 927.)
       Nevertheless, an instructional error claim may be reviewed by an appellate court if
it affects the defendant’s substantial rights, i.e., whether the error resulted in a
miscarriage of justice. (See, e.g., People v. Kerley (2018) 23 Cal.App.5th 513, 542
(Kerley) [defendant’s failure to object to CALCRIM No. 852 did not forfeit claim that
instruction violated substantial rights]; People v. Anderson, supra, 152 Cal.App.4th at p.
927.) For that reason, we address appellant’s claim that the giving of CALCRIM No. 852
lowered the prosecution’s burden of proof, but find no error.
       A trial court has the duty to instruct the jury, sua sponte, on the general principles
that are closely and openly connected with the facts of the case. (People v. Gutierrez
(2009) 45 Cal.4th 789, 824.) When we address a claim of jury misinstruction, we assess
the instructions as a whole, and view the challenged instruction in context of the other
instructions given, in order to determine if there was a reasonable likelihood the jury
applied the challenged instruction in an impermissible manner. (People v. Wilson (2008)
44 Cal.4th 758, 803.) “ ‘[T]he correctness of jury instructions is to be determined from
the entire charge of the court, not from a consideration of parts of an instruction or from a
particular instruction.’ [Citation.] ‘Moreover, any theoretical possibility of confusion
[may be] diminished by the parties closing arguments .…’ ” (People v. Hajek and Vo
(2014) 58 Cal.4th 1144, 1220, disapproved on another ground in People v. Rangel (2016)
62 Cal.4th 1192, 1216.) We presume jurors are able to follow, understand and correlate
the trial court’s instructions. (People v. Posey (2004) 32 Cal.4th 193, 218.)
       On its face, CALCRIM No. 852 comports with due process, the law of conflicting
inferences, and the burden of proof. (People v. Johnson (2008) 164 Cal.App.4th 731,
739–740.) It correctly states the law. (People v. Reyes (2008) 160 Cal.App.4th 246,

                                              66.
251–252.) Appellant’s claim involves mistakes or changes within the instruction as
given.
         The use notes for CALCRIM No. 852 direct the trial court to insert the charged
offenses involving domestic violence in the final paragraph of the instruction. Here,
instead of instructing the jurors that they could consider the uncharged evidence to find
appellant committed the charged crimes of murder and assault on a child causing death,
the instruction, as given, told the jury that it could use the uncharged domestic violence
evidence to find appellant guilty of the crime of domestic battery against the persons
listed in the instructions. Appellant contends this left the jury free to use the uncharged
domestic violence evidence as the sole basis for convicting appellant of second degree
murder and assault. We disagree.
         In Kerley, supra, 23 Cal.App.5th 513, the defendant was convicted of murdering
his former girlfriend. (Id. at p. 520.) At trial, the court admitted evidence of numerous
instances of prior domestic violence, and the jury was instructed with CALCRIM No.
852, but mistakenly omitted the last two paragraphs of that instruction. On appeal, the
defendant argued that the partial instruction as given permitted the jury to convict him of
murder based on a preponderance of evidence. (Kerley, supra, at p. 542.)
         The court in Kerley disagreed, finding that nothing in the instruction authorized
the jury to use the preponderance of the evidence standard for anything other than the
preliminary determination whether the defendant committed prior acts of domestic
violence. (Kerley, supra, 23 Cal.App.5th at p. 543.) The court noted that the instructions
as a whole repeatedly explained the prosecution’s burden of proving the defendant’s guilt
beyond a reasonable doubt, and nothing in the instruction, as given, cancelled these other
reasonable doubt instructions. (Ibid.) The Kerley court further noted that “the
incomplete jury instruction actually given in this case omitted the very language that
arguably could lead a jury to convict the defendant of the charged crime based upon the
lower standard of proof. The jury in the present case was not told it may infer from the

                                              67.
prior acts of domestic violence that the defendant ‘was disposed or inclined to commit
domestic violence and, based on that decision, also conclude that the defendant was
likely to commit and did commit the charged murder.” (Ibid., original italics.)
       Here, while the jury was mistakenly instructed that it could use the uncharged
evidence to conclude appellant committed the crime of domestic battery, it was instructed
in the first part of the final paragraph that it could conclude from the uncharged evidence
that appellant “was disposed or inclined to commit domestic violence.” This is a
permissible inference. (Cf. People v. Reliford (2003) 29 Cal.4th 1007, 1012 [reasonable
to infer that defendant has disposition to commit sex crimes based on evidence that
defendant committed other sex crimes].)
       The jury was instructed, later in that same paragraph, that, “[i]f you conclude that
the defendant committed the uncharged domestic violence, that conclusion is only one
factor to consider along with all the other evidence.” And while the following sentence
again mistakenly refers to domestic battery (“It is not sufficient to prove that the
defendant is guilty of Domestic Battery”), the very next line instructs that “The People
must still prove each element of every charge beyond a reasonable doubt.” (Italics
added.)
       It could be argued that, by giving the instruction as it did, the instruction, similar
to that given in Kerley, effectively “omitted the very language that arguably could lead a
jury to convict the defendant of the charged crime based upon the lower standard of
proof.” (Kerley, supra, 23 Cal.App.5th at p. 543.) Because the jurors were not expressly
told they could consider the uncharged domestic violence to conclude appellant
committed the charged murder, they were less likely to use the prior domestic violence
evidence to convict appellant of the charged murder than if they had been properly
instructed with CALCRIM No. 852.
       In any event, in addition, as noted above, the jury was further instructed with
CALCRIM No. 303 that certain evidence was admitted for a limited purpose and could

                                             68.
only be considered for that purpose and no other. The jury was also instructed that proof
by a preponderance of the evidence is different than proof beyond a reasonable doubt
(CALCRIM No. 852); that it must consider all evidence in deciding whether the
prosecution proved its case (CALCRIM No. 220); that it must decide all questions of fact
(CALCRIM No. 222); and that it must give appellant the presumption of innocence
(CALCRIM No. 220). And the jury was instructed that the prosecution had the burden of
proving each element of the charged crimes beyond a reasonable doubt (CALCRIM Nos.
220, 224, 225, 350, 359, 580, 852); that a guilty verdict required a union of act and
specific intent (CALCRIM Nos. 252, 520); and that it must consider all of the
instructions together (CALCRIM No. 200). It is presumed jurors are “able to understand
and correlate instructions.” (People v. Sanchez (2001) 26 Cal.4th 834, 852.)
       Appellant relies on People v. Frazier (2001) 89 Cal.App.4th 30 (Frazier), for the
proposition that the configuration of instructions and the verdicts in this case (the jury’s
rejection of the prosecution’s theories as to the more serious charged offenses, and
finding guilt on the lesser included offenses) demonstrate that the instructions as a whole
do not lead to a conclusion that the error in giving CALCRIM No 852 as it did was
harmless. In Frazier, the defendant was charged with lewd conduct on a minor and the
trial court instructed the jury on the use of evidence of uncharged sex crimes. The court
in Frazier found that,

       “Given the confusion which results from attempting to apply the court’s
       instructions ‘as a whole,’ it would be very tempting for a jury to take the
       path of least resistance which leads directly from evidence of the
       defendant’s disposition to a guilty verdict and thereby avoids the troubling
       waters represented by the remainder of the evidence and instructions. Such
       a deliberative process is reasonably likely given the strong appeal of
       propensity evidence, particularly where the other evidence is closely
       balanced or there is a disagreement among the jurors over the strength of
       the other evidence.” (Frazier, supra, 89 Cal.App.4th at p. 37.)




                                             69.
       The problem with appellant’s reliance on Frazier is that the instruction given
relied on an earlier version of Evidence Code section 1108. That instruction was also an
earlier version of CALJIC No. 2.50.01, and did not include the cautionary instruction
added in a later version of that instruction, which stated: “ ‘However, if you find by a
preponderance of the evidence that the defendant committed prior sexual offenses, that is
not sufficient by itself to prove beyond a reasonable doubt that he committed the charged
crimes.’ ” (Frazier, supra, 89 Cal.App.4th at pp. 34–35, fn. omitted, original italics.)
The Frazier court held that the instruction, as given, was constitutionally infirm because
it told jurors they could convict the defendant of the charged offenses based solely on
their determination he had committed prior sexual offenses and that no other instruction
given “made up for the essential element missing from former CALJIC No. 2.50.01.”
(Id. at p. 35.) Such was not the case here.
       Finally, closing argument eliminated any possibility of confusion and reinforced
the prosecution’s requirement to prove the elements of the charged offenses beyond a
reasonable doubt. (See People v. Hajek and Vo, supra, 58 Cal.4th at p. 1220 [“ ‘any
theoretical possibility of confusion [may be] diminished by the parties’ closing
arguments’ ”].) During closing, the prosecutor reminded the jury that appellant was
entitled to the presumption of innocence, that the prosecution had the burden of proving
appellant’s guilt beyond a reasonable doubt, and to “impartially compare and consider all
the evidence that was received throughout the entire trial.” The prosecutor listed all
element of the charged offenses that must be proved, including the requisite mental state.
The prosecutor did not argue that the jury could convict appellant solely based on the
uncharged evidence of domestic violence and did not mention any of the uncharged
domestic violence evidence during rebuttal.
       Defense counsel, in closing, also reminded the jurors of the presumption of
innocence and of the prosecution’s burden of proving every element of the charged
crimes beyond a reasonable doubt. And defense counsel explained that the jurors could

                                              70.
not convict appellant based on the evidence of uncharged domestic violence presented at
trial.
         We find no prejudicial error in the giving of CALCRIM No. 852.

    I. DID THE TRIAL COURT ERR IN INSTRUCTING ON CHARACTER
       EVIDENCE WITH CALCRIM NO. 350?
         Appellant next contends the trial court erred when it instructed the jury on
character evidence with CALCRIM No. 350. We find no error.
         1. Background
         At the hearing on jury instructions, defense counsel requested that CALCRIM No.
350 be given and submitted a modified version of the instruction, which the court agreed
to give. The jury was subsequently instructed with CALCRIM No. 350 as follows:

         “You have heard character testimony that [appellant] is [a] good, loving,
         attentive and proud person. Evidence of the defendant’s character for good,
         loving, attentive and proud father can itself create a reasonable doubt
         whether the defendant committed Murder as charged in Count 1 and
         Assault Causing Death of a Child as charged in Count 2. However,
         evidence of the defendant’s good character may be countered by evidence
         of his bad character for the same trait. You must decide the meaning and
         importance of the character evidence. [¶] You may take that testimony
         into consideration along with all the other evidence in deciding whether the
         People have proved that the defendant is guilty beyond a reasonable doubt.”
         2. Applicable Law and Analysis
         Appellant argues the CALCRIM No. 350 instruction as given was erroneous
because the instruction only referred to the charged offenses of murder and assault
causing death and that the jury likely mistakenly believed it could not consider the good
character evidence in deciding whether appellant was guilty of the lesser offenses. Put
another way, appellant argues the instruction was not complete. He does not contend that
jury instruction was an incorrect statement of law.
         In criminal cases “ ‘[a] trial court has a duty to instruct the jury “sua sponte on
general principles which are closely and openly connected with the facts before the


                                               71.
court.” ’ ” (People v. Gutierrez, supra, 45 Cal.4th at p. 824; see People v. Breverman
(1998) 19 Cal.4th 142, 154.) However, the court “ ‘need not instruct on specific points or
special theories which might be applicable to a particular case, absent a request for such
an instruction.’ ” (People v. Garvin (2003) 110 Cal.App.4th 484, 488–489.) Such
instructions, which are known as pinpoint instructions, “ ‘relate particular facts to a legal
issue in the case or “pinpoint” the crux of a defendant’s case’ ” and are not required to be
given sua sponte. (People v. Rogers (2006) 39 Cal.4th 826, 878.) “A party may not
complain on appeal that an instruction correct in law and responsive to the evidence was
too general or incomplete unless the party has requested appropriate clarifying or
amplifying language.” (People v. Lang (1989) 49 Cal.3d 991, 1024, disapproved on
another ground in People v. Diaz (2015) 60 Cal.4th 1176, 1190; accord People v.
Livingstone (2012) 53 Cal.4th 1145, 1166; People v. Lewis (2001) 26 Cal.4th 334, 380.)
Accordingly, this claim is forfeited.
       Assuming this challenge is not forfeited, we review a claim that the court’s
instructions were incorrect or misleading, we inquire as to whether there is a reasonable
likelihood the jury understood the instructions as asserted by the defendant. (People v.
Hernandez (2010) 183 Cal.App.4th 1327, 1332.) In so doing, “[w]e consider the
instructions as a whole and assume the jurors are intelligent persons capable of
understanding and correlating all the instructions.” (Ibid.)
       On the record here, we find no instructional error. The trial court instructed the
jury under CALCRIM No. 350 as appellant requested. It had no further duty to sua
sponte provide the precise language appellant now argues should have been given.
Further, as given, the character evidence instruction did not limit or preclude the jury
from considering the evidence on the lesser included offenses, as clarified in the final
sentence of the instruction: “You may take that testimony into consideration along with
all other evidence in deciding whether the People have proved that the defendant is guilty
beyond a reasonable doubt.”

                                             72.
       Because we find no instructional error, we need not address appellant’s argument
in the alternative that he received ineffective assistance of counsel for counsel’s failure to
request modification to the instruction.

   J. MUST THE CONVICTION BE REVERSED DUE TO REPEATED
      INSTANCES OF PROSECUTORIAL ERROR?
       Appellant next contends the prosecutor committed repeated instances of
misconduct, and cites numerous specific instances. We chronicle and address each of
appellant’s claimed instances of prosecutorial misconduct, but find no prejudicial error,
either considered individually or cumulatively.
        1. Applicable Law
       A prosecutor’s conduct violates the federal Constitution when it comprises a
pattern of conduct so egregious that it infects the trial with such unfairness as to deny a
defendant due process. Conduct by the prosecutor that does not render a criminal trial
fundamentally unfair is prosecutorial misconduct under state law only if it involves the
use of deceptive or reprehensible methods to attempt to persuade either the court or the
jury. (People v. Bryant, Smith and Wheeler (2014) 60 Cal.4th 335, 427 (Bryant); People
v. Samayoa (1997) 15 Cal.4th 795, 841.) It is misconduct for a prosecutor to misstate the
law during argument, misstate or mischaracterize the evidence, or assert facts not in
evidence. (People v. Whalen (2013) 56 Cal.4th 1, 77, disapproved on another ground in
People v. Romero and Self (2015) 62 Cal.4th 1, 44, fn. 17; People v. Davis (2005) 36
Cal.4th 510, 550; People v. Cunningham (2001) 25 Cal.4th 926, 1026.)
       When prosecutorial misconduct is based on the prosecution’s comments in front of
the jury, we consider whether there is a reasonable likelihood the jury construed or
applied any of the complained-of remarks in an objectionable fashion. (Bryant, supra, 60
Cal.4th at p. 427.) We review the challenged statements within the context of the record
and argument as a whole. (People v. Cole (2004) 33 Cal.4th 1158, 1203.) In addition,
we do not lightly infer that the jury drew the most, rather than the least, damaging


                                             73.
meaning from the prosecution’s statements. (People v. Shazier (2014) 60 Cal.4th 109,
144.)
        “Generally, a claim of prosecutorial misconduct is preserved for appeal only if the
defendant objects in the trial court and requests an admonition, or if an admonition would
not have cured the prejudice caused by the prosecutor’s misconduct.” (People v.
Ledesma (2006) 39 Cal.4th 641, 726.)
        2. Instances of Alleged Prosecutorial Error and Analysis
            a. Pretrial discovery
        Appellant contends first that the prosecutor committed misconduct when she
misled the trial court regarding pretrial discovery.
        On November 21, 2017, prior to trial, a hearing was held on a defense motion to
compel discovery of Courtney’s laptop computer. The computer had been subjected to
extraction analysis by the prosecution and released to Courtney. Defense counsel was
under the impression the laptop was seized pursuant to a search warrant and therefor
improperly released to Courtney without notice to the defense. When asked, the
prosecutor stated she had discussed with Courtney’s attorney and the original public
defender in the case and found there was no reason to keep the laptop and released it.
        However, the public defender was no longer representing appellant and current
defense counsel “was unaware after searching records of any notice to or consultation
with [the public defender] regarding the proposed release of the laptop.” On November
28, 2017, defense counsel filed a motion to strike the prosecutor’s earlier unsworn
statement from the court’s consideration on the motion to compel discovery, asserting
that the prosecutor “represented to the court that she had a conversation” with Courtney’s
attorney and the public defender and claimed both had agreed to release the laptop to
Courtney.




                                             74.
       On December 6, 2017, the prosecutor informed the trial court that she did not
intend to respond to a request for a declaration as to the time, place, and circumstances
she conversed with the public defender.
       On February 5, 2018, defense counsel, citing the “rigorous standards required in a
death penalty case,” filed a motion to dismiss the torture special circumstance on grounds
of prosecutor error by misrepresenting material information, namely that she falsely
claimed she had had a verbal conversation with the public defender in which he
acquiesced to release of the laptop. Attached to the motion was a written declaration
from the former public defender that he was unaware Courtney had a laptop seized into
evidence and had not discussed the laptop with the prosecutor.
       The prosecutor denied any violation of a rule requiring notice to defense counsel
prior to release of the laptop because the laptop was not seized pursuant to a search
warrant but had been voluntarily turned over to the prosecution by Courtney’s sister. The
contents were then extracted pursuant to a warrant and the extraction analysis was turned
over to the defense. No mention was made by the prosecutor of having misled the trial
court and defense counsel by stating she had conferred with the public defender.
       In reply to the opposition, defense counsel noted the prosecutor’s failure to
address the alleged conversation and argued that, despite no discovery error or improper
release without notice to defense, the prosecutor still misled the trial court.
       At the hearing on the motion April 19, 2018, the prosecutor denied making any
misrepresentations to the trial court, stating she told the public defender that, at some
point, Courtney would want her laptop back. According to the prosecutor, once the
“imaging” of the hard drive was complete, the defense was provided with an exact
duplicate of the contents of the laptop.
       The trial court denied defense counsel’s request, stating that it would be a
violation of the separation of powers to sanction the prosecution by removing the
possibility of the death penalty. The court further stated that it could not “think of

                                             75.
anything more serious than any attorney coming into court and representing to me
something that’s not true,” but it denied defense counsel’s motion because the court could
not “make a finding that there was a misrepresentation.” While the court stated there
were “accusations back and forth” “[i]t did not happen in court in front of me.”
       Appellant argues that, “[a]lthough the motion to dismiss the special circumstance
was implicitly denied, and the jury ultimately rejected the prosecutor’s theory of first-
degree murder with a special circumstance, the appearance of the prosecutor perpetrating
a deliberate falsehood foreshadows the numerous prosecutor errors during the trial and,
thus, warrants attention in this brief, mention by this [appellate] court,” and “serve[s] as
links in a chain of persistent misconduct.”
       We find appellant’s claim overreaching and that he has failed to establish any
misconduct by the prosecutor on this issue. We therefore reject his claim to the contrary.
          b. Testimony that appellant was unemployed
       Appellant next argues that the prosecutor committed misconduct by eliciting
testimony that appellant was unemployed, in violation of a court ruling.
       On March 23, 2018, during a pretrial hearing, the prosecutor offered to prove
Courtney’s sister Nicole was advised by Shannon to warn Courtney to stay clear of
appellant because Shannon heard appellant was violent. An objection on multiple layers
of hearsay was sustained. The prosecutor asked for permission to introduce evidence that
Nicole warned Courtney not to go out with appellant, without going into details. When
asked by the trial court the reason for the warning, the prosecutor explained it was
violence and that appellant did not work. Defense again objected and the trial court ruled
it would not allow it.
       When the prosecutor argued that the warning was relevant to the prosecution’s
theory of appellant’s propensity for violence, the trial court interjected that, as noted by
the prosecutor earlier, the warning could have been that he was not a good provider or
that he did not work and “[w]e’re not going there.”

                                              76.
       Subsequently, during the People’s opening statement, the prosecutor told the jury
that evidence would show that, when Courtney met appellant, she had a full-time job,
appellant did not have a job or “much of a job history,” and that when Courtney tried to
inform appellant about potential employment, he was “never really interested in working”
and always “had excuses.” Defense counsel’s objections on grounds that the prosecutor
stated facts not in evidence were overruled.
       At trial, on direct examination, Detective Smythe was asked about appellant’s
initial interview statement at the hospital in which Smythe had asked appellant where he
worked. Defense counsel’s objection on grounds of relevance was overruled and Smythe
answered, “Unemployed.”
       On May 31, 2018, defense counsel argued, outside the presence of the jury, that
appellant’s employment status was irrelevant. The trial court agreed that appellant’s
employment status had come into evidence and ordered that it not be referred to further.
The prosecutor then stated that a defense witness would be testifying that appellant had a
job. Defense counsel argued that this was a “second-phase issue,” but the prosecutor
noted the witness was listed for both the guilt and penalty phases of the trial and did not
think the issue had been brought up before the court. The trial court simply said, “okay,”
and the parties moved on to another issue.
       Later, during direct examination of Courtney, the prosecutor asked Courtney if she
was working full-time when appellant moved in with her. She testified that she was.
When asked if appellant was working, she replied “[n]o,” and when asked what he was
doing, she replied, “[s]leeping, playing video games.” Courtney further testified that
appellant probably worked “two weeks total” when they were together. And still later,
the prosecutor asked Courtney if appellant picked up work while she was pregnant, to
which she said “[n]o.”
       At this point, defense counsel objected on grounds that the questions violated one
of the trial court’s prior in limine rulings. The trial court sustained the objection. Outside

                                               77.
the presence of the jury, defense counsel requested that the trial court admonish the jury
to disregard any questions or answers about appellant’s employment. The prosecutor
argued that appellant’s employment status was relevant because “he’s saying he’s a good
father.” The trial court stated that appellant could be a good father and not working and
that it would admonish the jury to disregard the evidence. When the jury returned, the
trial court stated: “[t]here’s been some testimony regarding the defendant’s employment
status. It’s really not relevant. So you really need to disregard that.”
       On further direct examination of Detective Smythe, the prosecutor questioned
Smythe about his pre-trial interview with Berumen. When asked how well Berumen
knew Courtney and whether they socialized, Berumen testified that they did not. The
prosecutor then asked Smythe what he recalled Berumen said “about that,” to which
Smythe replied that Berumen told him appellant “had finally found someone that had a
job.” Defense counsel objected on grounds that the response called for speculation and
lacked foundation. After a read back, the trial court overruled the objection. Smythe
then testified that appellant “finally found a female that had a job, some money, provided
him with a car.” Defense counsel objected again, this time on grounds that the answer
was nonresponsive. The trial court sustained the objection and granted defense counsel’s
request to strike the answer.
       “It is misconduct for a prosecutor to violate a court ruling by eliciting or
attempting to elicit inadmissible evidence in violation of a court order. [Citation.]”
(People v. Crew, supra, 31 Cal.4th at p. 839.) It is also misconduct for a prosecutor to
make remarks in opening statement or closing arguments that refer to evidence which has
been determined to be inadmissible in a previous ruling by the court. (Ibid.)
       Here, we find no misconduct. During the pretrial hearing on the motion in limine,
the trial court ruled that the prosecutor could not elicit evidence about Nicole’s warning
to Courtney to stay away from appellant. The trial court’s ruling that “We’re not going
there” was not a ruling that the prosecutor was forbidden to elicit evidence about

                                             78.
appellant’s unemployment, but about the alleged warning that appellant had the
propensity for violence. Thus, the prosecutor’s reference to appellant’s employment
status during opening statement and during the initial direct examination of Detective
Smythe was not misconduct, which is further evidenced by the court overruling all three
of defense counsel’s initial objections to those arguments.
       When defense counsel brought up the issue of appellant’s employment status
several days later and stated it was irrelevant, the trial court noted that appellant’s
employment status was already in evidence, but agreed that it need not be referred to
further. However, when it was pointed out that defense counsel also had a witness who
would testify that appellant had a job, the trial court simply said, “Okay,” making it
uncertain whether this issue was still off limits.
       It was not until later still, during Courtney’s testimony, that the trial court
sustained an objection to the prosecutor’s question about whether appellant obtained
employment while Courtney was pregnant. The court also admonished the jury to
disregard the evidence of appellant’s employment status.
       And finally, Detective Smythe, on further direct examination, when the prosecutor
asked if Berumen had said anything about socializing with Courtney and appellant,
Smythe testified that Berumen had said appellant “had finally found a female that had a
job, some money, provided him with a car.” This question did not invite the response
Smythe gave and defense counsel’s objection that it was nonresponsive was sustained by
the trial court and response struck.
       As to both Courtney and Detective Smythe’s later testimony, we presume jurors
follow the trial court’s instructions not to consider the evidence. (People v. Letner and
Tobin, supra, 50 Cal.4th at p. 172; People v. Young, supra, 34 Cal.4th at p. 1214.)
       In any event, even assuming prosecutorial misconduct occurred, it is not
reasonably probable that appellant would have received a more favorable result absent
the misconduct. (People v. Tully (2012) 54 Cal.4th 952, 1010 [defendant’s conviction

                                              79.
will not be reversed for prosecutorial misconduct unless it is reasonably probable that a
result more favorable to the defendant would have been reached without the
misconduct].) Here, any possible prejudice that could have resulted from evidence that
appellant was unemployed was minor in comparison to the substantial evidence of the
charged crimes and the uncharged domestic violence. There was no suggestion that the
alleged crime was motivated by any financial gain, and the fact that appellant was
unemployed did not make it more likely that he committed the crimes. (See People v.
Shoals (1992) 8 Cal.App.4th 475, 494 [references to the defendant’s unemployed status
in drug sales was harmless where employment status was a “minor point” in comparison
to the substantial evidence of guilt].) It is not reasonably probable appellant’s
employment status had any effect on the jury’s verdicts.
            c. Dr. Hyman’s testimony about appellant’s police record
       Appellant next contends that the prosecutor committed misconduct in cross-
examination of defense expert Dr. Hyman. We find no prosecutorial misconduct in this
instance.
       Dr. Hyman’s testimony for the defense questioned the prosecution’s evidence for
the date and cause of Peyton’s injuries, suggesting the injuries were caused by the
medical staff during treatment and by Peyton’s bone fragility.
       During cross-examination, the prosecutor noted Dr. Hyman’s report and that it
alluded to appellant having a “concerning police record” and “anger issues.” Dr. Hyman
responded that it was included in the report because “we don’t hide anything” and it was
something that “has to be considered” by both Dr. Hyman and the prosecutor. When
asked if Dr. Hyman received information about appellant’s history, Dr. Hyman replied
that he had received some information “associated with prior relationships that in one
history that we got it was stated that the partner or spouse or whomever it was was
assaultive to him and broke his nose on some occasions, and he responded also with
physical abuse,” but that this information was “speculative.”

                                             80.
       The following day, defense counsel objected to the prosecutor’s question
regarding appellant’s police record and asked that the jury be instructed that appellant did
not have any felony convictions. The trial court subsequently instructed the jury, with
defense counsel’s agreement that, while appellant had a past misdemeanor conviction, he
did not have any felony convictions.
       Here, we find no misconduct on the part of the prosecutor. “ ‘An expert may be
cross-examined regarding the subject to which his testimony relates, the matter on which
he basis his opinion, and the reasons for his opinion.’ ” (People v. Pearson, supra, 56
Cal.4th at p. 436.) “ ‘ “ ‘Once an expert offers his opinion … he exposes himself to the
kind of inquiry which ordinarily would have no place in the cross-examination of a
factual witness. The expert invites investigation into the extent of his knowledge, the
reasons for his opinion including facts and other matters upon which it is based
[citation], and which he took into consideration; and he may be “subjected to the most
rigid cross-examination” concerning his qualifications, and his opinion and its sources
[citation].’ ” ’ ” (People v. Rodriguez (2014) 58 Cal.4th 587, 647, original italics.)
       As noted by Dr. Hyman in his cross-examination testimony, the reason his report
included reference to appellant’s police record and anger issues was because “it has to be
considered” in his analysis and opinion. And the prosecutor was entitled to discredit Dr.
Hyman’s opinion that Peyton’s injuries were not caused by child abuse despite the
information Dr. Hyman received on appellant’s police record and anger issues. (See
People v. Rodriguez, supra, 58 Cal.4th at p. 647 [prosecutor was entitled to discredit
expert’s opinion that defendant was a loving mother by establishing that expert
maintained that opinion despite knowledge that defendant’s nine-year-old daughter had
told police that she had unwittingly helped defendant poison the victim].)
       No prosecutorial misconduct occurred in this instance, and we reject appellant’s
claim to the contrary.



                                             81.
          d. Testimony on the nature of Peyton’s injuries
       Appellant next contends prosecutorial misconduct occurred by eliciting expert
testimony that Peyton’s injuries were caused by “child abuse” and that her death was the
result of “abusive” and “inflicted” trauma. We have addressed the admissibility of this
testimony at length in part A., above, and need not do so again here.
          e. Impeaching Holly with evidence of prior inconsistent statements.
       Appellant argues that the prosecutor committed misconduct when she impeached
Holly with evidence of her prior inconsistent statements. We addressed the admissibility
of this testimony in part D., above, and need not do so again here.
          f.   Impeaching S.G. with evidence of prior inconsistent statements.
       Appellant argues that the prosecutor committed misconduct when she impeached
S.G. with evidence of her prior inconsistent statements. We addressed the admissibility
of this testimony in part E., above, and need not do so again here.
          g. Prosecutorial misconduct in cross-examination of Dr. Hyman
       Appellant argues that the prosecutor committed misconduct during Dr. Hyman’s
cross-examination by exceeding the scope of impeachment allowed by the trial court.9
We find no error.
       During cross-examination of Dr. Hyman, just prior to recessing for the day, the
prosecutor asked whether Dr. Hyman recalled testifying in a previous case (Y.M.) in
Fresno in 2009. Dr. Hyman replied that he did not.
       The following day, defense counsel objected to the prosecutor asking Dr. Hyman
questions about previous cases he had testified in, stating it would involve an undue
consumption of time. The trial court ruled that the prosecutor could impeach Dr. Hyman
with his prior testimony, but it stated it would not allow evidence that “a court has
decided contrary to what Dr. Hyman testified.” The prosecutor stated that she was going

9      This is a slightly different argument than that made in part J.2.c., above.


                                             82.
to address cases where Dr. Hyman testified and ask what he testified to, and noted that, in
each case, Dr. Hyman testified that the child had not been abused. The trial court stated it
would allow such impeachment. The prosecutor stated she would limit it to five cases.
       The prosecutor then resumed cross-examination of Dr. Hyman and he confirmed
that he testified in the Y.M. case. Dr. Hyman confirmed that he had testified about the
child’s fractures in that case and said he could “possibl[y]” have testified that the child
had a vitamin D deficiency and rickets. When asked whether Dr. Hyman believed that
child in that case had been abused, Dr. Hyman replied that he would not have taken the
case if he believed the child had been abused. Dr. Hyman testified similarly to questions
about a case involving two children (S.E.) and another child (K.S.), both in San
Bernardino in 2014. As for another case he had testified in (Morgan M.) in San Diego in
2013, Dr. Hyman confirmed that the lower court had said it did not find his testimony
credible, but Dr. Hyman noted that case had been reversed on appeal. And, Dr. Hyman
acknowledged that he had been excluded as a witness in another case (Skyler M.)
because of concerns that he had committed perjury after denying having notes pertaining
to that case. Defense counsel did not object to any of the prosecutor’s questions.
       During closing argument, the prosecutor discussed Dr. Hyman’s lack of
experience and training and noted the prior cases where other courts had found Dr.
Hyman was unreliable. The trial court then sustained a defense objection that the
prosecutor had misstated the evidence and granted defense counsel’s request to strike the
prosecutor’s remarks.
       As stated previously, a defendant may not complain on appeal about prosecutorial
misconduct unless he or she makes a timely objection in the trial court and requests that
the jury be admonished. (People v. Fuiava (2012) 53 Cal.4th 622, 679.) As such,
appellant’s claim of questioning Dr. Hyman in this instance has been forfeited as no
objection was made.



                                             83.
       In any event, we find no prosecutorial misconduct occurred here. Again, the scope
of cross-examination of an expert witness is especially broad and a prosecutor may bring
in facts beyond those introduced on direct examination in order to explore the grounds
and reliability of the expert’s opinion. (People v. Lancaster (2007) 41 Cal.4th 50, 105;
§ 721, subd. (a).) Here, the prosecutor asked Dr. Hyman questions directly related to his
credibility and the reliability of his opinions. The prosecutor, in keeping with the trial
court’s ruling, did not ask Dr. Hyman about the ultimate outcome of any of the cases
addressed.
       To the extent appellant is arguing that the prosecutor committed misconduct
during closing argument, the trial court sustained the defense objection and struck the
prosecutor’s argument. The jury was also instructed with CALCRIM No. 222 that
remarks by the attorneys during closing argument are not evidence.
       Appellant fails to demonstrate any misconduct in this instance.
          h. Vouching for a witness
       Appellant next contends the prosecutor committed misconduct by vouching for a
prosecution witness, Dr. Bruhn. During rebuttal, the prosecutor had stated, “Now, the
other thing that seemed to be a really big contention is [Peyton’s] fall. And Dr. Bruhn,
who I’ve known a long time, and that guy’s got the greatest memory. He remembers
facts, things.” At this point, defense counsel objected. The trial court sustained the
objection and ordered that the prosecutor’s remark be stricken.
       A prosecutor may not vouch for the credibility of a witness or otherwise bolster
the veracity of their testimony by referring to evidence outside the record. (People v.
Frye (1998) 18 Cal.4th 894, 971, disapproved on other grounds in Doolin, supra, 45
Cal.4th at p. 421 & fn. 22; People v. Sully (1991) 53 Cal.3d 1195, 1235.)
       However, even finding that the prosecutor committed impermissible vouching,
there is no reasonable probability that appellant would have achieved a better result
absent the prosecutor’s remark. (See People v. Tully, supra, 54 Cal.4th at p. 1010

                                             84.
[applying Watson standard to evaluate whether misconduct was harmless].) The
prosecutor’s statement here was brief and was not repeated. (See People v. Kipp (2001)
26 Cal.4th 1100, 1130 [finding no prejudice where prosecutor’s comment was “brief,
mild, and not repeated”].) More importantly, the statement made by the prosecutor did
not hinge on the credibility of Dr. Bruhn’s testimony. (See People v. Alvarado (2006)
141 Cal.App.4th 1577, 1584–1586 [prosecutor’s improper vouching of key witness
during rebuttal argument was incurably prejudicial where prosecution’s case was entirely
dependent on the credibility of the witness].) And finally, any possible prejudice was
cured by the trial court striking the remark.
          i. Arguing facts outside the evidence
       Appellant next contends numerous instances of misconduct occurred when the
prosecutor misstated the evidence or argued facts outside the evidence. Appellant has
forfeited a number of these claims and, as to the rest, we find no prejudicial misconduct.
       1. While discussing S.G.’s testimony during closing argument, the prosecutor
          stated: “Then you had where they kind of open up the door on the testimony,
          so [S.G.] was not allowed to testify about how this defendant treated Madison,
          what [S.G.] actually saw.” Appellant claims the prosecutor’s remarks were an
          improper reference to facts outside the record and insinuated there was more
          evidence that was not revealed to the jury. Defense counsel made no objection
          to this statement nor requested that the jury be admonished to disregard the
          remark. As such, we find appellant’s claim on appeal has been forfeited.
          (People v. Stanley (2006) 39 Cal.4th 913, 952.)
       2. The paramedic who initially responded to the scene testified on direct
          examination that Peyton’s color was “pale, cool, with no signs of life.” On
          cross-examination, the paramedic testified Peyton still “felt warm.” In closing,
          the prosecutor twice argued the responding paramedic said Peyton was “pale”
          and “cold to the touch.” Defense counsel objected during both instances on

                                                85.
   grounds that the prosecutor had misstated the evidence, stating that the
   paramedic had testified that P. felt “warm.” The trial court overruled the
   objections and stated that it was a matter for the jury to decide. A prosecutor is
   afforded wide latitude to discuss and draw inferences from the evidence
   presented, and it is for the jury to decide whether those inferences are
   reasonable. (People v. Thornton (2007) 41 Cal.4th 391, 454.) In addition, the
   jury was instructed pursuant to CALCRIM No. 222 that arguments by counsel
   are not evidence.
3. At trial, Devyn testified that, while appellant was hitting her, Madison woke up
   and began crying. Appellant told Madison to turn around, lie down, and go
   back to sleep and, when she did not, he grabbed Madison by the arm and leg,
   picked her up and forcefully put her down on her face while still yelling at her.
   During closing, the prosecutor argued that Devyn woke to appellant picking
   her up by the hair, that Madison witnessed the event, and that appellant
   grabbed Madison, “slams her down on the bed, telling her to turn around. Turn
   around, you know, while I beat the hell out of this woman, that type of thing.
   Imagine a little girl’s gonna see something like that.” The trial court overruled
   defense counsel’s objection that the prosecutor had misstated the evidence.
   Again, given the prosecutor’s wide latitude in commenting on the evidence,
   this was a fair comment.
4. During Dorothy’s testimony, she began testifying about things Devyn had told
   her. The trial court sustained defense counsel’s objection that the testimony
   contained multiple levels of hearsay. During closing, the prosecutor
   commented on Dorothy’s testimony and that “they’re very limited in what they
   can testify.” And in concluding her discussion on the uncharged domestic
   violence evidence, the prosecutor stated appellant had a violent history and this
   violence “started at a very young age for him, and it just kept going.” Defense

                                     86.
   counsel did not object to either statement at the time, but later objected to both
   of these statements as indicating there was more evidence that did not come in
   at trial. Even if appellant’s claim is preserved on appeal, the statement on
   limited testimony was in reference to how Dorothy could only testify to what
   she personally saw and not what Devyn told her about the incident, as the trial
   court ruled during Dorothy’s testimony. As for the statement that appellant’s
   violent history began at a young age, the jury was very aware of uncharged
   domestic violence involving appellant beginning in high school. The jury was
   instructed that argument by counsel was not evidence, and it is not reasonably
   probable that appellant would have achieved a better outcome absent these two
   comments by the prosecutor. (People v. Tully, supra, 54 Cal.4th at p. 1010.)
5. At trial, Dorothy testified to an incident in which she entered Devyn and
   appellant’s room and found newborn D.M. crying with a blanket completely
   covering his face and head. Dorothy testified that appellant told her he did the
   same thing for Madison to put her to sleep. During closing argument, the
   prosecutor referred to the incident and described the blanket as “heavy.”
   Defense counsel did not object at the time. Later, outside the presence of the
   jury, defense counsel objected to the use of the word “heavy,” stating that was
   not in the record. The trial court stated that defense counsel could “easily”
   address that in closing argument. Again, assuming the issue is preserved on
   appeal, we find no prejudicial error. The jury was instructed that argument by
   counsel was not evidence, and it is not reasonably probable that appellant
   would have achieved a better outcome absent this comment by the prosecutor.
   (People v. Tully, supra, 54 Cal.4th at p. 1010.)
6. At trial, Devyn testified that, on the day she was assaulted, appellant picked up
   D.M. and squeezed him tight. Also at trial, Dr. Bruhn testified that in holding
   a baby by the chest and shaking the child, the ribs are squeezed and can be

                                     87.
   fractured. In closing, the prosecutor referred to appellant picking up and
   squeezing D.M. and added, “you heard Dr. Bruhn, when they do that, they
   squeeze them like that, that’s how they can break those posterior rib[s] on a
   baby.” Defense counsel objected on grounds that the prosecutor’s argument
   misstated the evidence. The trial court overruled the objection, stating “It’s [a]
   reasonable argument, go ahead.” Again, the comment by the prosecutor was
   within the wide latitude given a prosecutor in argument, and no error occurred.
7. At trial, Dr. Vogel testified that he viewed a portion of Peyton’s temporal lobe
   under a microscope and observed a recent injury to the neurons, an infarction,
   “the medical term … for death of the neurons.” Dr. Vogel also testified that he
   observed bleeding in Peyton’s brain that could have been caused by blunt force
   trauma. During closing, the prosecutor argued that Dr. Vogel did a
   microscopic examination of Peyton’s brain and noted an infarct and a
   subarachnoid hemorrhage, and that the “infarct part means that its dying. That
   part of the brain area died from some sort of blunt force trauma.” Defense
   counsel objected on grounds of misstating the evidence (defense expert Dr.
   Leetsma had testified that an infarction is caused by insufficient oxygen, blood
   flow, or glucose). The trial court overruled the objection, stating it was a
   matter for the jury to decide. Appellant contends on appeal that the medical
   evidence was complex, and the jury likely relied on the prosecution’s
   interpretation of the evidence, which was “an extreme exaggeration on a very
   critical point.” Again, we find no error occurred, as the prosecutor has wide
   latitude in argument, and it was for the jury to decide what it believed.
8. In closing, the prosecutor described Courtney as working fulltime, living in a
   two-bedroom apartment, and having a car, and “[w]e know [appellant] wasn’t
   working.” The trial court overruled defense counsel’s objection to this
   statement. Appellant contends this was misconduct on the part of the

                                     88.
   prosecutor because, despite the fact that the trial court struck all evidence of
   appellant not being employed, the prosecutor repeated this evidence “over and
   over again.” We have addressed the issue of appellant’s lack of employment at
   length in part J.2.b., above, and again find no prejudice from this statement by
   the prosecutor.
9. At trial, during cross-examination, Dr. Leetsma testified that he had been
   testifying for the defense for about 35 years after he stopped believing in the
   validity of shaken baby syndrome. During rebuttal argument, the prosecutor
   argued that Dr. Leetsma “only testifies for the defense, and he admits he’s
   biased.” Defense counsel objected on grounds that the prosecutor misstated
   the evidence. The trial court overruled the objection, stating it was “pure
   argument” which was “all right.” Appellant contends Dr. Leetsma never
   admitted he was biased but the statement by the prosecutor could lead the jury
   to “surmise the prosecutor possessed some source of information.” Again, we
   find the prosecutor’s statement was a permissible inference based on Dr.
   Leetsma’s testimony and reject appellant’s claim to the contrary.
10. At trial, Detective Smythe testified that, when he first interviewed appellant,
   appellant told him that he had days earlier tripped over the dog while holding
   Peyton, causing him to fall on the floor. In a second interview two days later,
   which was recorded, Smythe testified that appellant told him the same thing.
   The prosecutor then directed Smythe to a page in the second interview in
   which appellant stated he tripped over the dog and the ottoman and fell on top
   of Peyton. In closing argument, the prosecutor highlighted the differences
   between the two versions, intimating the story was a lie. Later, outside the
   presence of the jury, defense counsel objected that the prosecutor had
   misrepresented the evidence by arguing that appellant provided two different
   versions of the fall. The trial court disagreed, finding there was no

                                     89.
          misstatement of the evidence. The following day, after consulting the record,
          defense counsel again argued that the prosecutor’s statement that there were
          two versions of the event given by appellant was not true and could not “argue
          that away.” The trial court stated that defense counsel could argue the opposite
          “if the record indicates differently.” The trial court rejected defense counsel’s
          request for a curative instruction, noting that, if defense counsel wanted to
          “point it out to the jury, that’s what closing argument’s all about.” We find no
          misconduct. The prosecutor’s argument that appellant’s version of events had
          evolved and changed over time was permissible argument.
       11. Prior to sentencing, the prosecutor filed a statement in aggravation, noting
          several times that appellant had “tortured and beat” Peyton to death. The trial
          court reminded the prosecutor that the torture special circumstance had not
          been found true by the jury and that reference to torture was “distracting” and
          “lacked credibility.” Appellant argues that the prosecutor’s posttrial statement
          in aggravation supports his argument that the prosecutor engaged in a pattern
          of misconduct throughout the trial. We agree with respondent that, while use
          of the term torture was imprudent, it did not have any effect on the jury’s
          already rendered verdicts, nor did it have any effect on appellant’s 15 years to
          life sentence, which was determined by law.

   K. DID THE TRIAL COURT ABUSE ITS DISCRETION WHEN IT DIRECTED
      THE JURY TO CONTINUE DELIBERATING TO REACH A VERDICT?
       Appellant next contends that the trial court erred when it told one of the jurors to
disregard an incident involving her sister and by directing the jury to continue
deliberations after the foreperson stated that at least one of the jurors was not
participating in deliberations and they had reached an impasse. We find no error.




                                             90.
        1. Procedural Background
       On the third day of deliberations, the foreperson sent a note to the trial court
stating that one juror had “shared today that her younger sister fell out of a crib and hit
her head on a carpeted surface and now is blind and mentally handicapped,” and that
another juror felt this was a conflict of interest. The trial judge was absent at the time.
The substitute judge released the jurors until the following Monday.
       When court reconvened at the beginning of the next week, the trial court
questioned the foreperson about the note. According to the foreperson, Juror No. 6 had
shared a story about her younger sister falling out of a crib, which made a few of the
jurors uncomfortable. When asked what Juror No. 6 had said, the foreperson explained
as follows:

       “We were deliberating and talking about probable cause and going back
       and forth about the degrees and what to choose. We’ve had some difficult
       conversations in this case, in this deliberation process. The juror is one that
       is not very open and won’t share openly.

       “All of the sudden out of nowhere she said, out of nowhere, ‘My sister,
       when she was little,’ I think she said under one years old, ‘fell out of a crib.
       She’s now blind and retarded,’ is the word she said. And okay? What’s
       going on? So we all look and pay attention to her. And she said, ‘So any of
       this could have happened. Any of this could have been an accident. Any
       of this could have been on purpose. We don’t know. That’s why I’m not
       talking. That’s why I don’t want to share my opinion.” And just continued
       to share her story. And said that her parents take care of her now and she’s
       older now, of course, but its been an issue in her family that she was
       sensitive to.”
The foreperson described Juror No. 6 as “very, very quiet compared to everyone else, and
not openly sharing her opinion.” The foreperson stated that Juror No. 6 “doesn’t want to
say more than one or two words,” and it has been “a struggle.” Two other jurors asked
that the foreperson write the note to the court.
       The trial court then brought in Juror No. 6 and asked what she had shared with the
other jurors. Juror No. 6 stated that she told the other jurors about her sister’s fall when


                                             91.
they were adamant that a fall from that height could not injure someone. She claimed not
to have thought of the incident until the height of the fall was discussed. Juror No. 6
stated that the incident with her sister happened before Juror No. 6 was born. Juror No. 6
stated that she did not feel her experience would make it hard for her to consider all of the
evidence in the case and that she was not relying solely on that experience and believed
she could deliberate further.
       After Juror No. 6 left the courtroom, the trial court ruled “that type of discussion is
beyond the common experience of the jurors,” and it was “clearly extraneous evidence”
that Juror No. 6 was not a witness to.
       Juror No. 6 was called back into the court and asked if she could set aside the
experience involving her sister and not allow it to be a part of her deliberative process.
Juror No. 6 replied, “Absolutely” and would only decide the case on the evidence. The
trial court reminded Juror No. 6 that all jurors needed to participate in the deliberation
process and that other jurors were concerned that she was not fully participating. Juror
No. 6 stated that she was “expressing my opinion; I’m just not going with what they
think.” Juror No. 6 stated that one of the trial court’s instructions was that she was not to
let another juror persuade her, and she was “going off of the evidence and the facts,” and
that “because I’m not changing my mind, they are thinking maybe I’m not talking
enough, but I believe I am.”
       The rest of the jury was then brought into the courtroom and the trial court
informed them that an alternate juror had been chosen to replace a juror who had left on a
preplanned vacation. The trial court then instructed the jurors that they had to disregard
all past deliberations and begin deliberations again with the replaced juror.
       The following morning, Juror No. 6 sent a note to the trial court that she wished to
speak to the judge, as one of other jurors had brought Juror No. 6’s “situation” up in front
of the rest of the jury and used foul language. The trial court brought Juror No. 6 into the
courtroom and asked what had happened. Juror No. 6 stated that, when the replacement

                                             92.
juror said they would be starting deliberations over, Juror No. 2 had said “he didn’t give a
shit,” and said, “At least I’m not using my family history like you are.” Juror No. 6 also
stated that, the week before, Juror No. 2 had told her that she was going to “let a baby
killer go free” because of the way she was feeling.
       The trial court then brought in Juror No. 2 who acknowledged he had used foul
language which was inappropriate. He stated that he was fine with starting deliberations
over. His fear had been that “no one was going to participate, but now that there’s
someone new, everybody’s kind of discussing it from different angles.” The trial court
then brought in the rest of the jury and reinstructed them on how to conduct deliberations
and told them to treat one another courteously.
       Later that afternoon, the foreperson sent a note asking to speak to the trial court.
When called into the courtroom, the foreperson stated that he felt that they were at a point
where he felt like a “mom” trying to get everyone to behave and act like adults. The
foreperson explained:

       “We have a couple of jurors who are saying, nope, I’m done, I’m over, I’m
       not going to talk anymore. This is it. I’m not coming back. I’ll tell the
       judge I have some thing going on. You’ll get an alternate and you’ll start
       over, because there’s people who have certain feelings about certain things
       and they’re wanting us to explain why they feel that way. That’s what
       we’re supposed to be doing, but not everybody is actively involved in those
       discussions. And it’s getting to the point where it’s very contentious. [¶] …
       [¶] A person’s life is in the balance, but it’s making me wonder if people
       are just being stubborn or if they’re really being an open-minded juror and
       what we do about that, how we overcome this barrier. I feel like we’re at a
       roadblock right now where we’re just kind of walking in circles. And the
       jury is struggling.”
       After the foreperson left the courtroom, defense counsel and the prosecutor
disagreed as to who was to blame for the impasse. The trial court stated that it was going
to bring out the jury and tell them their goal, if possible, was to reach a verdict, but if it
was to a point where they felt that they had deliberated and nothing was going to change,
“we have an impasse and a hung jury.” The trial court stated that it would ask the jury if

                                              93.
there was a particular instruction they wanted reread, it would, but other than that “I don’t
know what else we can tell them.”
       The entire jury was then brought in and the court addressed them as follows:

       “Just a few comments, because I get the impression that you’re struggling,
       and sometimes that happens. Obviously, the main goal of jury
       deliberations is to reach verdicts, if you can do so. Sometimes jurors can’t
       do so. But if you’re going to have a deliberation process, it has to involve
       all 12 of you. You have to be able to talk and exchange thoughts and ideas
       in a respectful way.

       “Now, if someone feels that they’ve done all the talking they’re going to do
       and they’ve absolutely made up their mind and they’re not going to change
       it, that’s one thing. That’s fine. We can honor that. What we can’t have is
       someone on the jury who says I’m not going to deliberate. I don’t care
       what anybody tells me. I’m just of a mindset and I’m not going to change
       it. That’s another.

       “But if that person’s already gone through the process and they’ve talked it
       out and they’re not going to change their mind, that happened sometimes.
       But I want to have 12 people who can actually talk it out with their fellow
       jurors, talk the issues, and see if they can arrive at verdicts. Okay?”
The jury declined the trial court’s offer to read back or clarify any instructions. When
asked if they had reached a verdict, the foreperson stated that they were still considering
count 1 and had not yet begun deliberations on count 2.
       The jury returned its verdicts the following morning at 11:30 a.m.
       2. Applicable Law and Analysis
       Penal Code section 1140 provides that “the jury cannot be discharged after the
cause is submitted to them until they have agreed upon their verdict and rendered it in
open court, unless by consent of both parties, entered upon the minutes, or unless, at the
expiration of such time as the court may deem proper, it satisfactorily appears that there
is no reasonable probability that the jury can agree.” “ ‘The determination whether there
is reasonable probability of agreement rests in the discretion of the trial court.
[Citations.] The court must exercise its power, however, without coercion of the jury, so


                                             94.
as to avoid displacing the jury’s independent judgment “in favor of considerations of
compromise and expediency.” [Citation.]’ [Citation.] The question of coercion is
necessarily dependent on the facts and circumstances of each case.” (People v. Sandoval
(1992) 4 Cal.4th 155, 195–196.)
       In People v. Thomas (1991) 231 Cal.App.3d 299 (Thomas), the jury informed the
trial court it was deadlocked, and each juror said it would not be productive to continue
deliberations. (Id. at p. 302.) The trial court asked for “a show of hands in response to
the question, ‘Do you think it would be at all helpful to you if the court gave you further
instructions on the law,’ ” and only one juror raised their hand. (Ibid.) The trial court
asked the jury to continue deliberating and reminded the jurors they could ask the court
for clarification on the law. (Ibid.) The jury returned to the jury room, did not ask any
further questions, and reached a verdict shortly thereafter. (Ibid.)
       The court in Thomas determined there was nothing improper about the trial court’s
actions, noting that asking the jury “to consider whether further instruction on the law
would assist them in reaching a verdict ... was entirely within the scope of the court’s
discretion.” (Thomas, supra, 231 Cal.App.3d at p. 303.) Importantly, “[t]he court made
no remarks that could reasonably be interpreted as coercive, nor did it urge the jury to
come to an agreement on either of the counts.” (Ibid.) Thus, there was “no impropriety
in the court’s management of the impasse in the jury’s deliberations.” (Id. at p. 304.)
       Here, when the foreperson stated the jury was at an impasse, the trial court spoke
to the entire jury and acknowledged that they were struggling and instructed them that
their main goal of deliberations was to reach a verdict, if they could, but that
“[s]ometimes jurors can’t do so.” The trial court reminded the jurors that the deliberation
process had to involve all 12 jurors but that, if someone felt that they had “done all the
talking they’re going to do and they’ve absolutely made up their mind and they’re not
going to change it …. That’s fine. We can honor that.” The trial court then asked the
jury if they wanted any read back or clarification of instructions, but the jury declined.

                                             95.
As in Thomas, the trial court avoided any comments that could be construed as coercive.
(Thomas, supra, 231 Cal.App.3d at p. 303.)
       Appellant also contends that the trial court erred when it failed to first inquire of
the jurors whether additional deliberation would be helpful. However, in determining
whether there is a reasonable probability that the jury could agree on a verdict with
additional deliberation, the court is not required to ask the jurors whether there is such a
reasonable probability before giving them additional instructions. (People v. Moore
(2002) 96 Cal.App.4th 1105, 1121.) In Moore, the court observed: “In this case, and
presumably because of the relatively brief duration of deliberations conducted by the
jurors before they announced they could not reach a verdict on count one, the trial court
concluded further deliberations might be beneficial without questioning the jury
regarding the impasse. The fact the jury was able to reach a verdict relatively quickly
after being further instructed reflects the court properly exercised its discretion.” (Id. at
p. 1122.) Here, the jury had only deliberated for one day following the substitution of a
juror, thus the court could reasonably conclude that there was a reasonable probability the
jurors could reach an agreement. Thus, the court’s decision to not question the jury
before sending them back to deliberate further was not necessarily an abuse of discretion.
       Appellant also contends that the trial court erred in how it dealt with Juror No. 6
and the incident involving her sister. Appellant argues that, consistent with CALCRIM
Nos. 22610, 30211, and 33212, Juror No. 6 was justified and entitled to consider her
“personal experience” is assessing the credibility of conflicting experts on the question of

10     CALCRIM No. 226 instructs jurors, when deciding whether testimony is true and
correct, to use their “common sense and experience.”
11    CALCRIM No. 302 instructs jurors not to simply count the number of witnesses
who agree or disagree on a point and accept the testimony of the greater number of
witnesses.
12     CALCRIM No. 332 instructs jurors to consider the opinion of witnesses testifying
as experts but that they are not required to accept them as true or correct.


                                              96.
accident versus inflicted abuse, and it was error for the trial court to insist that Juror No. 6
put her “personal experience” aside in continued deliberations, which she promised to do.
We find no prejudicial error.
       It is true that a juror does not commit misconduct merely by describing a personal
experience in the course of deliberations (Iwekaogwu v. City of Los Angeles (1999) 75
Cal.App.4th 803, 819), and courts “expect jurors to use their own life experiences when
evaluating the evidence.” (People v. Wilson, supra, 44 Cal.4th at p. 823.) As noted,
above, jurors were instructed to use their “common sense and experience.” However,
Juror No. 6 explained that she had not yet been born when the incident happened, and the
trial court found that she had therefore not personally experienced it. We find no abuse
of discretion on the part of the trial court in its determination that the incident involving
Juror No. 6’s sister was extraneous evidence not to be considered.
       In any event, we disagree with appellant that the resulting “compromise verdict” is
the result of the trial court’s “coercive circumstances” and must be set aside. Appellant
was acquitted of first degree murder and assault on a child causing death, but found guilty
of second degree murder and guilty of assault with force likely to produce great bodily
injury. As argued by appellant, the jury was instructed on the elements of express and
implied malice murder based on an affirmative act in CALCRIM No. 520 as alleged in
count 1. The jury was also instructed on the elements of the offense alleged in count 2,
child abuse homicide, pursuant to CALCRIM No. 820 , which required proof of the
following, none of which are required for murder: (1) the age of the victim be under the
age of eight, (2) the assailant must occupy the role of caretaker of the child, and (3) the
assailant must commit an assault with force such that a reasonable person would know it
was likely to inflict great bodily injury. (People v. Albritton (1998) 67 Cal.App.4th 647,
655.) The trial court also instructed with CALCRIM No. 875 on aggravated assault, as a
lesser included offense for count 2, which has the same elements to child abuse homicide



                                              97.
except for the age of the victim, the caretaker’s relationship with the victim, and the death
of the victim—all elements appellant argues were not at issue.
       As noted above, the jury returned a verdict for second-degree murder which,
according to appellant, “becomes the same offense as child-abuse homicide with the
addition of implied malice.” But, as appellant argues further, “the jury found [appellant]
not guilty of child-abuse homicide, although guilty of second-degree murder and assault
likely to cause great bodily injury.” (Original italics.) This, appellant contends is an
inconsistent verdict, which “appear[s] to be the result of improper vote bartering or
compromise stemming from the court’s directions to Juror No. 6 to completely disregard
her personal experience, and to the entire jury to continue deliberating despite impasse.”
Appellant argues further that, “[g]iven the totality of the evidence the … jurors were at an
impasse over [appellant’s] innocence as to all charges,” and “it is reasonably probable,
absent the court’s errors, [appellant] would have received a more favorable result.”
       We disagree. An inconsistent verdict “may show no more than jury lenity,
compromise, or mistake, none of which undermines the validity of a verdict.” (People v.
Lewis (2001) 25 Cal.4th 610, 656; see People v. Pahl (1991) 226 Cal.App.3d 1651, 1656
[noting validity of inconsistent verdicts that are “probably the result of compromise in the
jury room or of an extension of leniency or mercy to the defendant”].) Even were we to
conclude that there was any inconsistency in the jury’s findings, “inconsistent verdicts
are allowed to stand.” (People v. Lewis, supra, 25 Cal.4th at p. 656 [“It is well settled
that, as a general rule, inherently inconsistent verdicts are allowed to stand.... [¶] We have
conducted an independent review of the record and ... have determined there is sufficient
evidence to support the convictions and findings rendered in this case. Thus, even if we
assume for argument’s sake that the jury verdicts were inconsistent, that conclusion does
not, of itself, warrant reversal.”].) Appellant does not contest the sufficiency of the
evidence to support the convictions.



                                             98.
       The trial court acted well within its discretion in concluding that there was a
reasonable probability the jurors could still reach an agreement, and nothing about the
trial court’s conduct or comments to the jury was coercive.

   L. CUMULATIVE ERROR?
       Appellant contends finally that the cumulative effect of all of the above errors
deprived him of a fair trial. We have either rejected appellant’s claims of error and/or
found any errors, presumed or not, were not prejudicial. Viewed cumulatively, we find
any errors do not warrant reversal of the judgment. (People v. Stitely (2005) 35 Cal.4th
514, 560.)
                                     DISPOSITION
       The judgment is affirmed.



                                                                              FRANSON, J.
WE CONCUR:



DETJEN, ACTING P. J.



MEEHAN, J.




                                            99.